Exhibit 10.5

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of February 16, 2017

 



 

 

Wireless Telecom Group, Inc.,

Boonton Electronic CORPORATION,

and

microlab/fxr

 

as Borrowers

 

and

 



 

 

BANK OF AMERICA, N.A.,

as Lender

 

 

 



TABLE OF CONTENTS

 

      Page         Section 1.   DEFINITIONS; RULES OF CONSTRUCTION 1 1.1.  
Definitions 1 1.2.   Accounting Terms 12 1.3.   Uniform Commercial Code 12
Section 2.   CREDIT FACILITIES 12 2.1.   Revolver Commitment. 12 2.2.   Term
Loan Commitment 13 2.3.   Letter of Credit Facility 13 Section 3.   INTEREST,
FEES AND CHARGES 14 3.1.   Interest. 14 3.2.   Fees. 15 3.3.   Computation of
Interest, Fees, Yield Protection 15 3.4.   Reimbursement Obligations 16 3.5.  
Illegality 16 3.6.   Inability to Determine Rates 16 3.7.   Increased Costs;
Capital Adequacy 16 3.8.   Maximum Interest 17 Section 4.   LOAN ADMINISTRATION
17 4.1.   Manner of Borrowing and Funding Revolver Loans 17 4.2.   Effect of
Termination 18 4.3.   Borrower Agent 18 4.4.   One Obligation 18 Section 5.  
PAYMENTS 18 5.1.   General Payment Provisions 18 5.2.   Repayment of Revolver
Loans 18 5.3.   Repayment of Term Loan 19 5.4.   Payment of Other Obligations 19
5.5.   Marshaling; Payments Set Aside 19 5.6.   Application of Payments;
Dominion Account 19 5.7.   Account Stated 19 5.8.   Nature and Extent of Each
Borrowers’ Liability. 20 Section 6.   CONDITIONS PRECEDENT 21 6.1.   Conditions
Precedent to Initial Loans 21 6.2.   Conditions Precedent to All Credit
Extensions 23 Section 7.   COLLATERAL 23 7.1.   Grant of Security Interest 23
7.2.   Lien on Deposit Accounts; Cash Collateral 24 7.3.   Reserved. 24 7.4.  
Other Collateral 24 7.5.   Limitations 25 7.6.   Further Assurances; Extent of
Liens 25 Section 8.   COLLATERAL ADMINISTRATION 25 8.1.   Borrowing Base Reports
25 8.2.   Accounts 25 8.3.   Inventory 26 8.4.   Equipment 26 8.5.   Deposit
Accounts 26 8.6.   General Provisions 27 8.7.   Power of Attorney 28

 



Section 9.   REPRESENTATIONS AND WARRANTIES 28 9.1.   General Representations
and Warranties 28 9.2.   Complete Disclosure 31 Section 10.   COVENANTS AND
CONTINUING AGREEMENTS 32 10.1.   Affirmative Covenants 32 10.2.   Negative
Covenants 34 10.3.   Financial Covenants. 38 10.4.   Post-Closing 38 Section 11.
  EVENTS OF DEFAULT; REMEDIES ON DEFAULT 38 11.1.   Events of Default 38 11.2.  
Remedies upon Default 39 11.3.   License 40 11.4.   Setoff 40 11.5.   Remedies
Cumulative; No Waiver 40 Section 12.   MISCELLANEOUS 41 12.1.   Amendments and
Waivers 41 12.2.   Indemnity 41 12.3.   Notices and Communications 41 12.4.  
Performance of Borrowers’ Obligations 42 12.5.   Credit Inquiries 42 12.6.  
Severability 42 12.7.   Cumulative Effect; Conflict of Terms 43 12.8.  
Counterparts 43 12.9.   Entire Agreement 43 12.10.   No Control; No Fiduciary
Responsibility 43 12.11.   Waiver of Confidentiality 43 12.12.   Governing Law
43 12.13.   Consent to Forum 43 12.14.   Waivers by Borrowers 44 12.15.  
Patriot Act Notice 44 12.16.   NO ORAL AGREEMENT 44

 

LIST OF SCHEDULES

 

Schedule 8.5   Deposit Accounts Schedule 8.6.1   Business Locations Schedule
9.1.4   Names and Capital Structure Schedule 9.1.11   Patents, Trademarks,
Copyrights and Licenses Schedule 9.1.14   Environmental Matters Schedule 9.1.15
  Restrictive Agreements Schedule 9.1.16   Litigation Schedule 9.1.18   Pension
Plans Schedule 10.2.2   Existing Liens Schedule 10.2.14   Restrictive Agreements
Schedule 10.2.17   Existing Affiliate Transactions

(ii)



LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of February 16,
2017, among Wireless Telecom Group, Inc., a New Jersey corporation (“WTG”),
Boonton Electronic Corporation, a New Jersey corporation, (“Boonton”),
Microlab/FXR, a New Jersey corporation (“Microlab and, together with WTG and
Boonton, each a “Borrower” and collectively, the “Borrowers”) and BANK OF
AMERICA, N.A., a national banking association (“Lender”).

 

R E C I T A L S:

 

Borrowers have requested that Lender provide a credit facility to Borrowers to
finance a portion of the Acquisition Consideration for the Target Acquisition
(as defined herein) and to provide financing for Borrowers’ working capital
needs and general corporate purposes. Lender is willing to provide the credit
facility on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

Section 1.         DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.         Definitions. In addition to terms defined elsewhere in this
Agreement, the following terms have the meanings set forth below:

 

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

 

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

 

Acquired Business: the business of developing embedded hardware and software
components for signal processing/RF modules, as conducted by the Target
immediately prior to giving effect to the Target Acquisition.

 

Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person; (b)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

 

Acquisition Consideration: any cash or other property received by Sellers as
consideration for the Target Acquisition.

 

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.



 

Allocable Amount: as defined in Section 5.8.3(b).

 

Applicable Margin: the margin set forth below, as determined by the Fixed Charge
Coverage Ratio as of the most recently ended Fiscal Quarter:

 



Level Fixed Charge Coverage Ratio for most recently ended Fiscal
Quarter Applicable
Margin for
Revolving
Loans Applicable
Margin for
Term Loans I

Greater than or equal to 1.25 : 1.00

 

2.75% 3.25% II

Greater than or equal to 1.00 : 1.00, but less than 1.25 : 1.00

 

3.00% 3.50% III

Less than 1.00:1.00

 

3.25% 3.75%

Until September 30, 2017, margins shall be determined as if Level II were
applicable. Thereafter, the margins shall be subject to increase or decrease by
Lender on the first day of each of the Borrowers’ Fiscal Quarters based upon the
Fixed Charge Coverage Ratio as of the most recently ended Fiscal Quarter. If
Lender is unable to calculate the Fixed Charge Coverage Ratio for the most
recently ended Fiscal Quarter due to Borrower Agent’s failure to deliver any
financial statement when required hereunder, then, at the option of Lender,
margins shall be determined as if Level III were applicable until the first day
of the Fiscal Quarter following its receipt.

 

Availability: the Borrowing Base minus Revolver Usage.

 

Average Daily Availability: shall mean, for any period of determination, the
average daily Availability during such period of determination.

 

Bank Product: any of the following products, services or facilities extended to
a Borrower by Lender or any of its Affiliates: (a) Cash Management Services; (b)
products under Hedging Agreements; and (c) commercial credit card and merchant
card services.

 

Bank Product Debt: debt, obligations and other liabilities of Borrowers with
respect to Bank Products.

 

Bank Product Reserve: the aggregate amount of reserves established by Lender
from time to time in its Permitted Discretion in respect of Bank Product Debt.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) debt
that (i) arises from the lending of money by any Person to such Obligor; (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments; (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the ordinary course of
business); or (iv) was issued or assumed as full or partial payment for
Property; (b) capital leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any debt of the foregoing types owing
by another Person.

 

Borrower Agent: as defined in Section 4.3.

 

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the Revolver Commitment; or (b) the sum of (i) up to 85% of the amount of
Borrowers’ domestic Eligible Accounts, plus (ii) the lesser of (x) $2,000,000
and (y) up to 85% of the amount of Borrowers’ Eligible Foreign Insured Accounts,
plus (iii) up to 85% of Borrower’s Eligible Extended Term Accounts, plus (iv) up
to the lesser of (A) 65% of the Value of Borrowers’ Eligible Inventory, not to
exceed the lesser of (1) $2,500,000 and (2) 40% of the Borrowing Base as of the
date of determination and (B) 85% of the NOLV of Borrowers’ Eligible Inventory,
provided, that, the foregoing clauses (A) and (B) may be applied independently
to raw materials and finished goods by Borrower, minus (v) Reserves.

 

Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form and
substance satisfactory to Lender.

-2-



Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, and if such day relates to LIBOR, any such day on which
dealings in dollar deposits are conducted in the London interbank market.

 

Capital Expenditures: as defined under GAAP.

 

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Lender to Cash Collateralize any Obligations.

 

Cash Collateral Account: a demand deposit, money market or other account
maintained with Lender and subject to Lender’s Liens.

 

Cash Collateralize: the delivery of cash to Lender, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any other Obligations
(including Obligations arising under Bank Products), Lender’s good faith
estimate of the amount due or to become due. “Cash Collateralization” has a
correlative meaning.

 

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

 

Change of Control: (a) any person or group of persons (within the meaning of
Section 13(d) or 14(a) of the Exchange Act) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of thirty-five
percent (35%) or more of the voting Equity Interests of WTG; (b) WTG ceases to
own or control, beneficially and of record, directly or indirectly, 100% of all
Equity Interests in Wireless Telecommunications Group, LTD (and its successor by
merger after completion of the Target Acquisition), Boonton and Microlab; (c) a
change in the majority of directors of any Borrower during any 24 month period,
unless approved by the majority of directors serving at the beginning of such
period; or (d) the sale or transfer of all or substantially all assets of any
Borrower.

 

Collateral: all Property described in Section 7.1, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitment pursuant to Section 2.1.3; or (c) the date on which the Revolver
Commitment is terminated pursuant to Section 11.2.

 

Commitments: the Revolver Commitment and Term Loan Commitment.

 

Compliance Certificate: a certificate delivered by a knowledgeable officer of
Borrower Agent certifying compliance with Section 10.3.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

 

Deposit Account Control Agreement: a control agreement satisfactory to Lender
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Lender’s Lien on such account.

 

Dilution Reserve: a reserve established from time to time by Lender, in its
Permitted Discretion, in an amount less than or equal to the amount of
Borrowers’ bad debt write-downs, discounts, returns,

-3-



promotions, credits, credit memos and other cash reductions with respect to
Accounts to the extent such amount exceeds 5% of the gross face amount of such
Accounts, as determined from the most recent field examination conducted by
Lender and calculated on a trailing twelve month basis.

 

Domestic Subsidiary: any Subsidiary that is organized under the Laws of the
United States, any state thereof or the District of Columbia.

 

Dominion Account: a special account established by Borrowers at Lender over
which Lender has exclusive control for withdrawal purposes.

 

Earn-Out Payments: the earn-out payments required to be paid to Seller(s) under
the Share Purchase Agreement.

 

EBITDA: shall mean for any period with respect to Borrowers and their Domestic
Subsidiaries on a consolidated basis, the sum of (without duplication): (a) net
income (or loss) for such period; plus (b) all interest expense for such period;
plus (c) all charges against income for such period for federal, state and local
taxes; plus (d) depreciation expenses for such period; plus (e) amortization
expenses for such period; plus (f) non-cash foreign exchange translations; plus
(g) expenses incurred in connection with the Target Acquisition and the closing
of this Agreement, to the extent expensed, up to $1,300,000; plus (h) as a
one-time accommodation to Borrowers, integration expenses incurred in connection
with the Target Acquisition up to $550,000; plus (i) as a one-time accommodation
to Borrowers, the expense of writing off Inventory which has been owned by
Borrowers for at least three years up to $550,000; plus (j) any non-cash
adjustments (including non-cash purchase accounting adjustments), in each case
as required or permitted by the application of GAAP (including purchase method
of accounting for acquisitions and consolidations, changes in accounting for the
amortization of goodwill and certain other intangibles and write downs of
long-lived assets, provided, that, the foregoing clause (j) shall not apply to
the write down or impairment of the value of Inventory or Accounts); plus (k)
non-cash stock compensation expense; plus (l) merger and acquisition costs
incurred in connection with the Target Acquisition; plus (m) documented
non-recurring expenses and non-cash restructuring costs, provided, that, net
income will be reduced in the amount of such costs as they are paid in cash
(collectively, “Non-Recurring Expenses”), provided further, that, the aggregate
amount under clause (m) hereof shall not exceed the lesser of (x) $1,500,000 and
(y) 10% of EBITDA (calculated before giving effect to the addbacks under clause
(m) hereof) in the aggregate for any four consecutive fiscal quarter period.
Notwithstanding the foregoing proviso, as a one-time accommodation to Borrowers,
the foregoing limitation shall not apply to the first $200,000 of non-cash
restructuring costs ultimately paid in cash.

 

Eligible Account: an Account owing to a Borrower that arises in the ordinary
course of business from the sale of goods or rendition of services, and is
deemed by Lender, in its Permitted Discretion, to be an Eligible Account.
Without limiting the foregoing, no Account shall be an Eligible Account if (a)
it is unpaid for more than 60 days after the original due date, or more than 90
days after the original invoice date; (b) 50% or more of the Accounts owing by
the Account Debtor (or its Affiliates) are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor (or its Affiliates), it exceeds (i) for Verizon, 50%, (ii) for all other
investment grade Account Debtors, 25% or (iii) for all other Account Debtors,
15% of the aggregate Eligible Accounts (or such higher percentage as Lender may
establish for the Account Debtor from time to time); (d) it does not conform
with a covenant or representation herein; (e) it is owing by a creditor or
supplier, or is otherwise subject to a potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance (but ineligibility shall be limited to the amount thereof); (f) an
insolvency or bankruptcy proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not solvent,
or is subject to any sanction or on any specially designated nationals list
maintained by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (g) the Account

-4-



Debtor is organized or has its principal offices or assets outside the United
States , unless the Account is supported by a letter of credit (delivered to and
directly drawable by Lender) or credit insurance satisfactory in all respects to
Lender; (h) it is owing by a governmental authority, unless the Account Debtor
is the United States or any department, agency or instrumentality thereof and
the Account has been assigned to Lender in compliance with the federal
Assignment of Claims Act (i) for any contract executed prior to the closing
date, within two hundred seventy (270) days after the closing date or (ii) for
any contract executed after the closing date, within ninety (90) days after the
date such order form is executed; (i) it is not subject to a duly perfected,
first priority Lien in favor of Lender, or is subject to any other Lien; (j) the
goods giving rise to it have not been delivered to the Account Debtor, the
services giving rise to it have not been accepted by the Account Debtor, or it
otherwise does not represent a final sale; (k) it is evidenced by Chattel Paper
or an Instrument of any kind, or has been reduced to judgment; (l) its payment
has been extended or the Account Debtor has made a partial payment; (m) it
arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes; (n) it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued; or (o) it includes a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof. In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.

 

Eligible Extended Term Accounts: the Accounts of large national Account Debtors
that Lender has approved in its Permitted Discretion and that (a) receive
extended terms; (b) meet the requirements of an Eligible Account, except clause
(a) of such definition; and (c) are not due or unpaid more than (i) one hundred
twenty (120) days after the original invoice date or (ii) sixty (60) days after
the original due date.

 

Eligible Insured Foreign Accounts: Accounts that meet the requirements of
Eligible Accounts, except clause (g) of such definition, to the extent that such
Account is credit insured (the insurance carrier, amount and terms of such
insurance shall be reasonably acceptable to Lender, shall name Lender as
beneficiary or loss payee, as applicable and shall be monitored by FTI).

 

Eligible Inventory: Inventory owned by a Borrower that Lender, in its Permitted
Discretion, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods or raw
materials and not work-in-process, packaging or shipping materials, labels,
samples, display items, bags, replacement parts or manufacturing supplies; (b)
is not held on consignment, nor subject to any deposit or down payment; (c) is
in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving, perishable, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any governmental authority, has not been acquired from
an entity subject to any sanction or on any specially designated nationals list
maintained by OFAC, and does not constitute hazardous materials under any
environmental law; (f) conforms with the covenants and representations herein;
(g) is subject to Lender’s duly perfected, first priority Lien, and no other
Lien; (h) is within the continental United States, is not in transit except
between locations of Borrowers, and is not consigned to any Person; (i) is not
subject to any warehouse receipt or negotiable Document; (j) is not subject to
any License or other arrangement that restricts any Borrower’s or Lender’s right
to dispose of such Inventory, unless Lender has received an appropriate Lien
Waiver; (k) is located (i) on a premises containing Eligible Inventory with an
aggregate Value of at least $50,000, (ii) if such Inventory is located on a
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, such lessor or such other
Person has delivered a Lien Waiver or an appropriate Reserve has been
established, provided, that, so long as Borrowers maintain Inventory with an
aggregate Value of less than $60,000 at the Lambda Warehouse, no Lien Waiver
shall be required for such location, or (iii) if such Inventory is located on a
premises owned by Borrowers and such premises is subject to a mortgage, the
mortgagee of such premises has delivered a mortgagee waiver in form and
substance satisfactory to Lender.

-5-



Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral.

 

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

 

Excess Availability: the lesser of (a) the Commitments and (b) (i) the Borrowing
Base minus (ii) all outstanding Loans and the Stated Amount of all outstanding
Letters of Credit.

 

Excess Availability Trigger Period: any period for which Excess Availability is
less than 20% of the Commitments until such time that Excess Availability is
greater than or equal to 20% of the Commitments for thirty (30) consecutive
days.

 

Exchange Act: means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the United States Securities and Exchange Commission
promulgated thereunder.

 

Excluded Property: (a) any disbursement deposit account the funds in which are
used solely for the payment of salaries and wages, employee benefits, workers’
compensation and similar expenses, (b) any owned or leased Real Estate, (c) any
personal property (including, without limitation, motor vehicles) in respect of
which perfection of a Lien is effected by retention of certificate of title to
vehicles or trailers and/or appropriate evidence of the Lien being filed with
the applicable jurisdiction’s department of motor vehicles or other governmental
authority, unless reasonably requested by Lender, (d) any certificates, licenses
and other authorizations issued by any governmental authority to the extent that
applicable law prohibits the granting of a security interest, (f) any property
which is subject to a purchase money Lien pursuant to documents which prohibit a
Borrower from granting any other Liens in such property, and (g) any
non-material lease, license, contract or agreement to which any Borrower is a
party, and any of its rights or interests thereunder, if and to the extent that
a security interest therein is prohibited by or in violation of (x) any
applicable law, or (y) a term, provision or condition of any such lease,
license, contract or agreement (unless in each case, such applicable law, term,
provision or condition would be rendered ineffective with respect to the
creation of such security interest pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law or principles of
equity), provided, however, that the foregoing shall cease to be treated as
“Excluded Property” (and shall constitute Collateral) immediately at such time
as the contractual or legal prohibition shall no longer be applicable and to the
extent severable, such security interest shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (x) or (y) above, provided, further that Excluded Property shall
not include any proceeds of any such lease, license, contract or agreement or
any goodwill of Borrowers’ business associated therewith or attributable
thereto.

 

Financed Capital Expenditures: for any period, Capital Expenditures (a) financed
with the proceeds of debt other than with proceeds of a Revolving Loan; (b) made
in connection with the replacement, substitution or restoration of assets to the
extent financed (i) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced; (c) representing the purchase price
of Equipment that is purchased simultaneously with the trade in of existing
Equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such Equipment for the Equipment being
traded in at such time; and (d) representing the purchase of plant, property, or
equipment to the extent financed with the proceeds of Dispositions permitted
hereunder.

 

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

-6-



Fiscal Year: the Fiscal Year of Borrowers (as the context may require) and its
Subsidiaries for accounting and tax purposes, ending on December 31 of each
year.

 

Fixed Charge Coverage Ratio: the ratio, determined for Borrowers and their
Domestic Subsidiaries on a consolidated basis for the most recent 12 month
period then ended, of (a) EBITDA minus (i) Unfinanced Capital Expenditures,
minus (ii) cash taxes paid, to (b) Fixed Charges.

 

Fixed Charges: for any period of determination for Borrowers and their Domestic
Subsidiaries on a consolidated basis, the sum of (a) interest expense (other
than payment-in-kind), plus (b) regularly scheduled principal payments made on
Borrowed Money, plus (c) Restricted Equity Payments made in cash during such
period. Notwithstanding the foregoing, for purposes of calculating Fixed Charges
for any period that includes a Fiscal Quarter (or a portion thereof) prior to
the Closing Date, Fixed Charges shall be calculated on a pro-rated basis for the
period from the Closing Date to the date of determination by dividing (x) the
Fixed Charges by (y) the actual number of days in such period (z) multiplied by
365.

 

Foreign Subsidiary: any Subsidiary of any Person that is not organized or
incorporated in the United States, any state or territory thereof or the
District of Columbia.

 

Guarantor: each Person that guarantees payment or performance of Obligations.

 

Guarantor Payment: as defined in Section 5.8.3(b).

 

Hedging Agreement: a “swap agreement” as defined in U. S. Bankruptcy Code
Section 101(53B)(A).

 

Holdback Amount: as defined in the Share Purchase Agreement.

 

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

 

Lambda Warehouse: the Lambda Antenas SL warehouse located at Calle Calabozos,
13, nave 3, 28108 Alcobendas, Madrid, Spain.

 

LC Application: an application by a Borrower to Lender for issuance of a Letter
of Credit, in form and substance satisfactory to Lender.

 

LC Conditions: upon issuance of the Letter of Credit: (a) each condition in
Section 6 is satisfied; (b) after giving effect to any requested Letter of
Credit, (i) total LC Obligations do not exceed the Letter of Credit Subline and
(ii) Revolver Usage does not exceed the Borrowing Base; and (c) the purpose and
form of the Letter of Credit are satisfactory to Lender in its Permitted
Discretion.

 

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by a Borrower or any other Person to Lender in
connection with any Letter of Credit.

 

LC Obligations: the sum of (a) all amounts owing by Borrowers for drawings under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.

 

LC Request: a request for issuance of a Letter of Credit, to be provided by a
Borrower in form satisfactory to Lender.

-7-



Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance or similar instrument issued by Lender for the
account or benefit of a Borrower.

 

Letter of Credit Subline: $500,000.

 

LIBOR: for each month, the per annum rate of interest (rounded up to the nearest
1/8th of 1% and in no event less than zero) determined by Lender at or about
11:00 a.m. (London time) as of the first day of such month for a one-month term
equal to the London Interbank Offered Rate for a 30-day interest period, or
comparable or successor rate approved by Lender, as published on the applicable
Reuters screen page (or other commercially available source designated by Lender
from time to time); provided, that any comparable or successor rate shall be
applied by Lender, if administratively feasible, in a manner consistent with
market practice. If such rate is not available at such time, then the rate will
be determined by such alternate method as reasonably selected by Lender. If at
any time LIBOR is less than zero, such rate shall be deemed to be zero.

 

License: any license or agreement under which an Obligor is authorized to use
intellectual property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.

 

Lien Waiver: an agreement, in form and substance satisfactory to Lender, by
which (a) a lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit Lender to enter upon the premises and remove
the Collateral or to use the premises to store or dispose of the Collateral; (b)
for any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Lender, and agrees to deliver the Collateral to Lender
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Lender’s Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver the Collateral to Lender upon
request; and (d) for any Collateral subject to a licensor’s intellectual
property rights, the licensor grants to Lender the right, vis-à-vis such
licensor, to enforce Lender’s Liens with respect to the Collateral, including
the right to dispose of it with the benefit of the intellectual property,
whether or not a default exists under any applicable license.

 

Loan: a Revolver Loan or Term Loan.

 

Loan Documents: this Agreement, Other Agreements and Security Documents.

 

Loan Year: each 12 month period commencing on the Closing Date (as defined in
Section 6.1) and on each anniversary of the Closing Date.

 

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or financial condition of Borrowers and their
Subsidiaries, taken as a whole, on the value of any material Collateral taken as
a whole, on the enforceability of any Loan Documents, or on the validity or
priority of Lender’s Liens on any Collateral; (b) impairs the ability of
Borrowers to perform their obligations under the Loan Documents, including
repayment of any Obligations; or (c) otherwise impairs the ability of Lender to
enforce or collect any Obligations or to realize upon any Collateral.

 

NOLV: the net orderly liquidation value of Inventory, expressed as a percentage,
expected to be

-8-



realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation and/or foreclosure expenses, as determined from the most
recent appraisal of Borrowers’ Inventory, performed by an appraiser and on terms
satisfactory to Lender.

 

Notice of Borrowing: a request by Borrower Agent for a Borrowing of Revolver
Loans, in form satisfactory to Lender.

 

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Borrower with respect to Letters of Credit
(c) interest, expenses, fees, costs, indemnification obligations and other
amounts payable by Borrowers under the Loan Documents, (d) Bank Product Debt,
and (e) other debts, obligations and liabilities of any kind owing by Borrowers
to Lender or any of its Affiliates, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any insolvency
or bankruptcy proceeding, whether arising from an extension of credit, issuance
of a letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several.

 

Obligor: each Borrower, Guarantor, or any other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Lender on its
assets to secure any Obligations.

 

Other Agreement: each LC Document, Lien Waiver, Borrowing Base Report,
Compliance Certificate, financial statement or report delivered hereunder; or
other document, instrument or agreement (other than this Agreement or a Security
Document) now or hereafter delivered by an Obligor or other Person to Lender in
connection with any transactions relating hereto.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

 

Payment Item: each check, draft or other item of payment payable to Borrowers,
including those constituting proceeds of any Collateral.

 

Permitted Acquisition: any Acquisition as long as (a) the Restricted Payment
Conditions are satisfied as of the date of such Acquisition; (b) the Acquisition
is consensual; (c) the assets, business or Person being acquired is useful and
engaged in the same business of Borrowers and their respective Subsidiaries, is
located or organized within the United States, and had positive EBITDA for the
12 month period most recently ended; (d) except as permitted hereunder, no
Borrowed Money or Liens are incurred, assumed or result from the Acquisition;
(e) Borrower Agent delivers to Lender, at least 10 Business Days prior to the
Acquisition, copies of all material agreements relating thereto and a permitted
acquisition certificate, in form and substance satisfactory to Lender, stating
that the Acquisition is a “Permitted Acquisition” and demonstrating compliance
with the foregoing requirements;  (f) the total costs and liabilities (including
without limitation, all assumed liabilities, all earn-out payments, deferred
payments and the value of any other stock or assets transferred, assigned or
encumbered with respect to such acquisitions) of any individual acquisition does
not exceed $1,000,000 and of all such acquisitions do not exceed $3,000,000 in
the aggregate throughout the term of this Agreement; and (g) concurrently with
the consummation of such Acquisition, Borrower complies, or causes any
Subsidiary formed or acquired in such Acquisition to comply, with Section
10.1.10.



 

Permitted Discretion: a determination made in good faith and in the exercise
(from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and their
Domestic

-9-



Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $500,000 at any time and its incurrence
does not violate Section 10.2.3.

 

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, governmental
authority or other entity.

 

Properly Contested: in the case of any Borrowed Money, Lien or Taxes, as
applicable, of any Person that are not paid as and when due or payable by reason
of such Person’s bona fide dispute concerning its liability to pay the same or
concerning the amount thereof: (a) such Borrowed Money, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Borrowed Money or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Borrowed Money or Taxes unless such Lien (x) does not attach to any
Accounts or Inventory, (y) is at all times junior and subordinate in priority to
the Liens in favor of the Lender (except only with respect to property Taxes
that have priority as a matter of applicable state law) and, (z) enforcement of
such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; and (e) if such Lien, as applicable, results from,
or is determined by the entry, rendition or issuance against a Person or any of
its assets of a judgment, writ, order or decree, enforcement of such judgment,
writ, order or decree is stayed pending a timely appeal or other judicial
review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Purchase Money Debt: (a) debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such debt and constituting a capital lease or a
purchase money security interest under the UCC.

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver; and (c) such other reserves with
respect to rent and other amounts or the Borrowing Base as Lender may establish
in its Permitted Discretion owing by an Obligor to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Collateral or could assert a Lien on any Collateral.

 

Reserves: collectively, (a) the Bank Product Reserve and (b) the Dilution
Reserve, (c) Rent and Charges Reserve; and (d) such other reserves against the
Collateral or the Borrowing Base as Lender may establish in its Permitted
Discretion.

 

Restricted Equity Payments: means distributions, dividends or stock buy-backs
made in respect of the Equity Interest or other ownership interests of Borrowers
permitted under Section 10.2.4.

-10-



Restricted Equity Payment Conditions: to the extent this Agreement or a Loan
Document requires that a Restricted Equity Payment comply with the Restricted
Equity Payment Conditions, such payment shall be subject to the following
conditions: prior to and after giving effect to such payment (a) no Default or
Event of Default exists or is caused thereby; (b) upon giving pro forma effect
to such payment, (i) average Excess Availability for the 60 days prior to such
Restricted Equity Payment and (ii) Excess Availability immediately after giving
effect to such Restricted Equity Payment, is not less than 50% of the
Commitments, and (c) after giving effect to such payment on a pro forma basis,
the Fixed Charge Coverage Ratio is equal to or greater than 1.25 to 1.0.

 

Restricted Payment Conditions: Prior to and after giving effect to such payment
(a “Restricted Payment”) (a) no Default or Event of Default exists or is caused
thereby; (b) upon giving pro forma effect to such payment, (i) average Excess
Availability for the 60 days prior to such Restricted Payment, and (ii) Excess
Availability immediately after giving effect to such Restricted Payment, is not
less than 25% of the Commitments, and (c) after giving effect to such payment on
a pro forma basis, the Fixed Charge Coverage Ratio is equal to or greater than
1.0 to 1.0.

 

Revolver Commitment: Lender’s obligation to make Revolver Loans and to issue
Letters of Credit in an aggregate amount up to the Revolver Commitment Amount.

 

Revolver Commitment Amount: means $9,000,000.

 

Revolver Loan: a loan made pursuant to Section 2.1.

 

Revolver Termination Date: November 16, 2019.

 

Revolver Usage: the aggregate amount of outstanding Revolver Loans, plus the
aggregate Stated Amount of outstanding Letters of Credit and other LC
Obligations.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by Borrowers under a License.

 

Secured Party or Secured Parties: Lender and any of Lender’s Affiliates that are
providers of Bank Products.

 

Security Documents: the Guaranties, Deposit Account Control Agreements, and all
other documents, instruments and agreements now or hereafter securing (or given
with the intent to secure) any Obligations.

 

Sellers: collectively, Edward De Salis Young, Simon Pack, Paul Moakes, and
Martin Hollingshead.

 

Share Purchase Agreement: that certain Share Purchase Agreement relating to the
sale and purchase of shares in Target among Wireless Telecommunications Group,
LTD, WTG and the Sellers, dated on or about February 17, 2017.

 

Shares: the Equity Interests acquired by Wireless Telecommunications Group, LTD
in connection with the Target Acquisition.

 

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.

 

Subordinated Debt: debt incurred by Borrowers that is expressly subordinate and
junior in right of payment to the indefeasible full payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Lender.

-11-



Subsidiary or Subsidiaries: any entity at least 50% of whose voting securities
or Equity Interests is owned by a Borrower (including indirect ownership through
other entities in which the Borrower directly or indirectly owns 50% of the
voting securities or Equity Interests).

 

Target: CommAgility Limited, a private limited company incorporated in England
and Wales with registration number 05914025 and whose registered office is
located at Charnwood Building, Holywell Park, Ashby Road, Loughborough,
Leicestershire LE11 3AQ.

 

Target Acquisition: The acquisition of Target by Wireless Telecommunications
Group, LTD pursuant to the Share Purchase Agreement.

 

Term Loan: a loan made pursuant to Section 2.2.

 

Term Loan Commitment: Lender’s obligation to make a Term Loan in an amount up to
$760,000.

 

Term Loan Maturity Date: November 16, 2019.

 

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

Unfinanced Capital Expenditures: all Capital Expenditures other than Financed
Capital Expenditures.

 

Unused Line Fee Rate: a per annum rate equal to 0.50%.

 

Value: with respect to Inventory, its value determined on the basis of the cost,
calculated on a first-in, first-out basis, and excluding any portion of cost
attributable to intercompany profit among Borrowers and their Affiliates.

 

Willtek: WLI Wireless Instruments GmbH.

 

1.2.         Accounting Terms. Under the Loan Documents (except as otherwise
specified therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with generally accepted accounting principles in the U.S. (“GAAP”)
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Lender before the Closing Date and using the same
inventory valuation method as used in such financial statements, except for any
change required or permitted by GAAP if Borrowers’ certified public accountants
concur in such change, the change is disclosed to Lender, and all relevant
provisions of the Loan Documents are amended in a manner satisfactory to Lender
to take into account the effects of the change. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the 2015 audited financial statements for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

1.3.          Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

 

Section 2.         CREDIT FACILITIES

 

2.1.         Revolver Commitment.

-12-



2.1.1.      Revolver Loans

 

(a)      Revolver Loans. Lender agrees, on the terms set forth herein, to make
Revolver Loans to Borrowers in an aggregate amount up to the Revolver Commitment
Amount, from time to time through the Commitment Termination Date. Revolver
Loans may be repaid and reborrowed as provided herein. In no event shall Lender
have any obligation to honor a request for a Revolver Loan if Revolver Usage at
such time plus the requested Loan would exceed the Borrowing Base.

 

(b)      Sublimits for Revolver Loans. (i) Eligible Accounts of a single Account
Debtor shall not exceed, at any time, (A) for Verizon, up to fifty percent
(50%), (B) for all other investment grade Account Debtors, up to twenty five
percent (25%) and (C) for all other Account Debtors, fifteen percent (15%) of
the Borrowing Base; (ii) the aggregate Revolver Usage against Eligible Inventory
shall not exceed, at any time, forty percent (40%) of the Borrowing Base; and
(iii) the aggregate amount Revolver Usage against Eligible Extended Term
Receivables shall not exceed, at any time, $500,000.

 

2.1.2.      Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing debt or credit facilities; (b) to pay
fees and transaction expenses associated with the closing of this credit
facility; (c) to pay Obligations in accordance with this Agreement; (d) to
partially finance the Acquisition Consideration; and (e) for other lawful
corporate purposes of Borrowers, including working capital.

 

2.1.3.      Voluntary Reduction or Termination of Revolver Commitment.

 

The Revolver Commitment shall terminate on the Revolver Termination Date, unless
sooner terminated in accordance with this Agreement. Upon at least fifteen (15)
days prior written notice to Lender at any time, Borrowers may terminate the
Revolver Commitment and this credit facility. Any notice of termination given by
Borrowers shall be irrevocable. On the Commitment Termination Date, Borrowers
shall make full payment of all Obligations.

 

2.1.4.      Overadvances. If Revolver Usage exceeds the Borrowing Base
(“Overadvance”) at any time, such excess shall be payable by Borrowers on demand
by Lender, but all Revolver Usage (including the excess amount) shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents. No funding or sufferance of an Overadvance
by Lender shall constitute a waiver of the Event of Default (as defined in
Section 11) caused thereby.

 

2.2.         Term Loan Commitment. Lender agrees, on the terms set forth herein,
to make a Term Loan to Borrowers in an amount up to the Term Loan Commitment.
The Term Loan shall be funded by Lender on the Closing Date and the Term Loan
Commitment shall expire upon funding.

 

2.3.         Letter of Credit Facility.

 

2.3.1.      Issuance of Letters of Credit. Lender agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

 

(a)     Borrowers acknowledges that Lender’s willingness to issue any Letter of
Credit is conditioned upon its receipt of a LC Application with respect to the
requested Letter of Credit, as well as such other instruments and agreements as
Lender may customarily require for issuance of a letter of credit of similar
type and amount. Lender shall have no obligation to issue any Letter of Credit
unless (i) it receives a LC Request and LC Application at least three Business
Days prior to the requested date of issuance; and (ii) each LC Condition is
satisfied.

 

(b)     Letters of Credit may be requested by a Borrower to support obligations
incurred

-13-



in the ordinary course of business, or as otherwise approved by Lender.
Increase, renewal or extension of a Letter of Credit shall be treated as
issuance of a new Letter of Credit, except that Lender may require a new LC
Application in its discretion.

 

(c)     Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, Lender shall not be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Lender. Lender shall not be liable to
Borrowers or other Person for any action taken or omitted to be taken in
connection with any Letter of Credit or LC Documents except as a result of its
gross negligence or willful misconduct. Lender shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against a Borrower are
discharged with proceeds of any Letter of Credit.

 

(d)     In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Lender shall be entitled
to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Lender, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.

 

2.3.2.      Reimbursement. If Lender honors any request for payment under a
Letter of Credit, Borrowers shall pay to Lender, on the same day (“Reimbursement
Date”), the amount paid under such Letter of Credit, together with interest at
the interest rate for Revolver Loans from the Reimbursement Date until payment
by Borrowers. The obligation of Borrowers to reimburse Lender for any payment
made under a Letter of Credit shall be absolute, unconditional, irrevocable, and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense or other right
that Borrower may have at any time against the beneficiary. Whether or not
Borrowers submit a Notice of Borrowing, Borrowers shall be deemed to have
requested a Borrowing of Revolver Loans in an amount necessary to pay all
amounts due on any Reimbursement Date.

 

2.3.3.      Cash Collateral. If at any time (a) an Event of Default exists, (b)
the Commitment Termination Date has occurred, or (c) the Revolver Termination
Date is scheduled to occur within 20 Business Days, then Borrowers shall, at
Lender’s request, Cash Collateralize all outstanding Letters of Credit. If
Borrowers fail to provide any Cash Collateral as required hereunder, Lender may
advance, as Revolver Loans, the amount of Cash Collateral required.

 

Section 3.         INTEREST, FEES AND CHARGES

 

3.1.         Interest.

 

3.1.1.      Rates and Payment of Interest.

 

(a)     The Obligations shall bear interest at LIBOR in effect from time to
time, plus the Applicable Margin.

-14-



(b)     During any Event of Default, Obligations shall bear interest at the
Default Rate (whether before or after any judgment). Borrowers acknowledge that
the cost and expense to Lender due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this.

 

(c)     Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full. Interest accrued on the Loans shall be
due and payable in arrears, (i) on the first day of each month; (ii) on any date
of prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

 

3.1.2.      Interest Rate Not Ascertainable. If, due to any circumstance
affecting the London interbank market, Lender determines that adequate and fair
means do not exist for ascertaining LIBOR on any applicable date then Lender
shall immediately notify Borrower Agent of such determination. Until Lender
notifies Borrower Agent that such circumstance no longer exists, the obligation
of Lender to make Loans based upon LIBOR shall be suspended and no further Loans
may be requested, made or continued based upon LIBOR.

 

3.2.         Fees.

 

3.2.1.      Unused Line Fee. Borrowers shall pay to Lender a fee equal to the
Unused Line Fee Rate times the amount by which the Revolver Commitment Amount
exceeds the average daily Revolver Usage during any month. Such fee shall be
payable in arrears, on the first day of each month and on the Commitment
Termination Date.

 

3.2.2.     Early Termination Fee. Concurrently with the termination of the
Revolver Commitment prior to the Revolver Termination Date, for whatever reason
(including termination by Lender after the occurrence of an Event of Default),
Borrowers shall pay to Lender as liquidated damages for loss of bargain (and not
as a penalty), an amount equal to (i) 2.0% of the Commitments if the termination
occurs after the date of this Agreement but before the first anniversary of this
Agreement; (ii) 1.0% of the Commitments if the termination occurs on or after
the first anniversary of this Agreement but before the second anniversary of
this Agreement; and (iii) 0% of the Commitments if the termination occurs on or
at any time after the second anniversary of this Agreement.

 

3.2.3.      Closing Fee. On the Closing Date, Borrowers shall pay to Lender a
closing fee of $97,600.

 

3.2.4.      Administrative Fee. On the Closing Date and on each anniversary
thereof, Borrowers shall pay to Lender an administrative fee of $10,000.

 

3.2.5.      LC Facility Fees. Borrowers shall pay to Lender (a) a fee equal to
the Applicable Margin in effect for Revolver Loans times the average daily
Stated Amount of Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (b) a fronting fee equal to 0.125% per
annum on the Stated Amount of each Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (c) all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.

 

3.3.         Computation of Interest, Fees, Yield Protection. All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days. All fees
payable under Section 3.2 are compensation for services and are not, and shall
not be deemed to be, interest or any other charge for the use, forbearance or
detention of money. A certificate as

-15-



to amounts payable by Borrowers under Section 3.4, or 3.7 submitted to Borrower
Agent shall be final, conclusive and binding for all purposes, absent manifest
error, and Borrowers shall pay such amounts to Lender within 10 days following
receipt of the certificate.

 

3.4.         Reimbursement Obligations. Borrowers shall pay all fees, costs,
expenses or advances Lender may incur during an Event of Default promptly upon
request. Borrowers shall also reimburse Lender for all legal, accounting,
appraisal, consulting, and other fees and expenses incurred by it in connection
with (a) negotiation and preparation of any Loan Documents, including any
modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Lender’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) each examination or appraisal with respect to Borrowers or
any Collateral, whether by Lender’s personnel or a third party. All amounts
payable by Borrowers under this Section shall be due on demand.

 

3.5.         Illegality. If Lender determines that any applicable law has made
it unlawful, or that any governmental authority has asserted that it is
unlawful, for Lender to make, maintain or fund Loans, or to determine or charge
interest rates based upon LIBOR, or any governmental authority has imposed
material restrictions on the authority of Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
Lender to Borrower Agent, any obligation of Lender to make or continue Loans
based upon LIBOR shall be suspended until Lender notifies Borrower Agent that
the circumstances giving rise to such determination no longer exist.

 

3.6.         Inability to Determine Rates. Lender will promptly notify Borrower
Agent if, in connection with any Loan or request for a Loan, Lender determines
for any reason that (a) dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable Loan; (b) adequate and
reasonable means do not exist for determining LIBOR; or (c) LIBOR does not
adequately and fairly reflect the cost to Lender of funding the Loan based upon
LIBOR. Thereafter, Lender’s obligation to make or maintain affected Loans based
upon LIBOR shall be suspended until Lender withdraws the notice.

 

3.7.         Increased Costs; Capital Adequacy.

 

3.7.1.      Increased Costs Generally. If any Change in Law shall:

 

(a)     impose modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, Lender (except any reserve requirement reflected in calculating LIBOR);

 

(b)     subject Lender to any taxes with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or

 

(c)     impose on Lender or any interbank market any other condition, cost or
expense affecting any Loan, Letter of Credit, Commitment or Loan Document;

 

and the result thereof shall be to increase the cost to Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to Lender of issuing or maintaining
any Letter of Credit (or of maintaining its obligation to issue a Letter of
Credit), or to reduce the amount of any sum received or receivable by Lender
hereunder (whether of principal, interest or any other amount) then, upon
request by Lender, Borrowers will pay to Lender such additional amount(s) as
will compensate it for the additional costs incurred or reduction suffered.
Failure or delay on the part of Lender to demand compensation pursuant to this
Section shall not constitute a

-16-



waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate Lender for any increased costs suffered more than six (6)
months (plus any period of retroactivity of the Change in Law giving rise to the
demand) prior to the date that the Lender notifies the Borrowers of the
applicable Change in Law and of Lender’s intention to claim compensation
therefor.

 

3.7.2.      Capital Requirements. If Lender determines that a Change in Law
affecting Lender or its holding company regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on
Lender’s or such holding company’s capital as a consequence of this Agreement,
Commitments, Loans or Letters of Credit to a level below that which Lender or
such holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will pay to Lender such additional amounts as will compensate it
or its holding company for the reduction suffered.

 

“Change in Law” means the occurrence, after the date of this Agreement, of (a)
the adoption or taking effect of, or any change in, any law, rule, regulation or
treaty, or (b) the making, issuance or application of any request, guideline,
requirement or directive (whether or not having the force of law) by any
governmental authority, provided that “Change in Law” shall include all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) and shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.

 

3.8.         Maximum Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (“maximum rate”). If Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Lender exceeds the maximum rate, Lender may (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

Section 4.      LOAN ADMINISTRATION

 

4.1.         Manner of Borrowing and Funding Revolver Loans.

 

4.1.1.      Notice of Borrowing.

 

(a)     Whenever Borrowers desire funding of a Revolver Loan, Borrower Agent
shall give Lender a Notice of Borrowing. Such notice must be received by Lender
by 11:00 a.m. on the requested funding date for the Loan. Notices received after
such time shall be deemed received on the next Business Day. Each Notice of
Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, and (B) the requested funding date (which must be a Business Day).

 

(b)     Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees, costs, expenses or other charges,
including LC Obligations, Cash Collateral and Bank Product Debt) shall be deemed
to be a request for a Revolver Loan on the due date in the amount due and the
Loan proceeds shall be disbursed as direct payment of such Obligation. In
addition, Lender may, at its option, charge such amount against any operating,
investment or other account of Borrowers maintained with Lender or any of its
Affiliates.

 

(c)     Presentation for payment of any Payment Item in any disbursement account
of

-17-



Borrowers maintained with Lender when there are insufficient funds to cover it
shall be deemed to be a request for a Revolver Loan on the presentation date, in
the amount of the Payment Item. Proceeds of the Loan may be disbursed directly
to the account.

 

4.1.2.      Notices. Borrowers, through the Borrower Agent, may request and
transfer funds based on telephonic or e-mailed instructions to Lender. Borrower
Agent shall confirm each such request by prompt delivery to Lender of a Notice
of Borrowing but if it differs materially from the action taken by Lender, the
records of Lender shall govern. Lender shall not have any liability for any loss
suffered by Borrowers as a result of Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith to be a
person authorized to give such instructions on a Borrower’s or Borrower Agent’s
behalf, as applicable.

 

4.2.          Effect of Termination. On the Commitment Termination Date, the
Obligations shall be immediately due and payable, and each Secured Party may
terminate its Bank Products. Until full payment of the Obligations, all
undertakings of Borrowers contained in the Loan Documents shall continue, and
Lender shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents. Lender shall not be required to terminate its
Liens unless it receives Cash Collateral or a written agreement, in each case
satisfactory to it, protecting it from dishonor or return of any Payment Item
previously applied to the Obligations. Sections 3.4, 3.7, 5.5, 12.2, this
Section, and each indemnity or waiver given by an Obligor in any Loan Document,
shall survive full payment of the Obligations.

 

4.3.         Borrower Agent. Each Borrower hereby designates WTG (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans, delivery or receipt of
communications, delivery of Borrowing Base Reports and other information at any
time delivered by the Borrowers to Lender, payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Lender. Borrower Agent hereby accepts such appointment. Lender shall be entitled
to rely upon, and shall be fully protected in relying upon, any notice or
communication (including any Notice of Borrowing) delivered by Borrower Agent on
behalf of any Borrower. Lender may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower. Lender shall
have the right, in its Permitted Discretion, to deal exclusively with Borrower
Agent for all purposes under the Loan Documents. Each Borrower agrees that any
notice, election, communication, delivery, representation, agreement, action,
omission or undertaking by Borrower Agent shall be binding upon and enforceable
against such Borrower.

 

4.4.         One Obligation. The Loans and other Obligations constitute one
general obligation of Borrowers and are secured by Lender’s Lien on all
Collateral; provided, however, that Lender shall be deemed to be a creditor of,
and the holder of a separate claim against, each Borrower to the extent of any
Obligations jointly or severally owed by such Borrower.

 

Section 5.        PAYMENTS

 

5.1.         General Payment Provisions. All payments of Obligations shall be
made without offset, counterclaim or defense of any kind, free and clear of (and
without deduction for) any taxes or other amounts, and in immediately available
funds, not later than 2:00 p.m. on the due date. Any payment after such time
shall be deemed made on the next Business Day. Each Borrower agrees that Lender
shall have the continuing, exclusive right to apply and reapply payments and
proceeds of Collateral against Obligations, in such manner as Lender deems
advisable.

 

5.2.         Repayment of Revolver Loans. Revolver Loans shall be due and
payable in full on the Revolver Termination Date, unless payment is sooner
required hereunder. Revolver Loans may be prepaid from time to time, without
penalty or premium. If an Overadvance exists at any time, Borrowers shall, on
the sooner of Lender’s demand or the first Business Day after any Borrower has
knowledge thereof, repay Revolver Loans in an amount sufficient to reduce
Revolver Usage to the Borrowing Base.

-18-



5.3.         Repayment of Term Loan.

 

5.3.1.      Payment of Principal. The Term Loan shall be repaid on the first day
of each Fiscal Quarter in consecutive quarterly installments of $38,000 each,
commencing on April 1, 2017 and continuing until the Term Loan Maturity Date, on
which date all principal, interest and other amounts owing with respect to the
Term Loan shall be due and payable in full. Once repaid, whether such repayment
is voluntary or required, no portion of the Term Loan may be reborrowed.

 

5.3.2.      Mandatory Prepayments.

 

(a)     Concurrently with any sale or other disposition of any Equipment,
Borrowers shall prepay the Term Loan in an amount equal to the net proceeds of
such sale or other disposition; provided, however, no repayment shall be
required with respect to the net proceeds of the sale or disposition of (i) any
Borrower’s company vehicles or office furniture or (ii) obsolete or surplus
Equipment for which the most recent appraisal conducted at Lender’s request
reflected no value;

 

(b)     Concurrently with the receipt of any proceeds of insurance or
condemnation awards paid in respect of any Equipment, Borrowers shall prepay the
Term Loan in an amount equal to such proceeds, subject to Section 8.6.2;and

 

(d)     On the Commitment Termination Date, Borrowers shall prepay the entire
Term Loan (unless sooner repaid hereunder).All prepayments hereunder shall be
applied in inverse order of maturity of the Term Loan and, upon payment in full
of the Term Loan, to the outstanding Obligations as determined by Lender in its
Permitted Discretion.

 

5.4.         Payment of Other Obligations. Obligations other than Loans,
including LC Obligations and fess, cost and expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.

 

5.5.         Marshaling; Payments Set Aside. Lender shall have no obligation to
marshal any assets in favor of Borrowers or against any Obligations. If any
payment by or on behalf of Borrowers is made to Lender or if Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Lender in its Permitted Discretion)
to be repaid to a trustee, receiver or any other Person, then the Obligation
originally intended to be satisfied, and all Liens, rights and remedies relating
thereto, shall be revived and continued in full force and effect as if such
payment or setoff had not occurred.

 

5.6.         Application of Payments; Dominion Account. The ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day. If a credit balance
results from such application, it shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Event of
Default exists. For the purposes of calculating interest, Lender will be deemed
to have applied funds deposited to the Dominion Account or otherwise received by
Lender one Business Day following the Business Day of deposit to the Dominion
Account or receipt by Lender.

 

5.7.        Account Stated. Lender shall maintain, in accordance with its
customary practices, loan account(s) evidencing the debt of Borrowers hereunder.
Any failure of Lender to record anything in a loan account, or any error in
doing so, shall not limit or otherwise affect the obligation of Borrowers to pay
any amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein and shall be
conclusive and binding on Borrowers absent manifest error.

-19-



5.8.          Nature and Extent of Each Borrowers’ Liability.

 

5.8.1.      Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to
Lender the prompt payment and performance of, all Obligations. Each Borrower
agrees that its guaranty obligations hereunder constitute a continuing guaranty
of payment and not of collection, that such obligations shall not be discharged
until full payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Lender in respect
thereof (including the release of any security or guaranty); (d) the insolvency
of any Obligor; (e) any election by Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (g) the disallowance of any claims of
Lender against any Obligor for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except full payment of the Obligations.

 

5.8.2.      Waivers.

 

(a)     Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Lender to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
full payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Borrower. It
is agreed among each Borrower and Lender that the provisions of this Section 5.8
are of the essence of the transaction contemplated by the Loan Documents and
that, but for such provisions, Lender would decline to make Loans. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

(b)     Lender may, in its Permitted Discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral by judicial
foreclosure or nonjudicial sale or enforcement, without affecting any rights and
remedies under this Section 5.11. If, in taking any action in connection with
the exercise of any rights or remedies, Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any applicable laws pertaining to
“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of Lender to seek
a deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. Each Borrower waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. Lender may bid Obligations, in whole or part, at any foreclosure,
trustee or other sale, including any private sale, and the amount of such bid
need not be paid by Lender but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Lender or any other
Person is the successful bidder, shall be conclusively deemed to be the fair
market value of the Collateral, and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this

-20-



Section 5.8, notwithstanding that any present or future law or court decision
may have the effect of reducing the amount of any deficiency claim to which
Lender might otherwise be entitled but for such bidding at any such sale.

 

5.8.3.      Extent of Liability; Contribution.

 

(a)     Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.8 shall not exceed the greater of (i) all amounts
for which such Borrower is primarily liable, as described in clause (c) below,
and (ii) such Borrower’s Allocable Amount (as defined in Section 5.8.3(b)
below).

 

(b)     If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment. The “Allocable Amount”
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 5.11 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.

 

(c)     Section 5.8.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), Obligations in respect of Bank Products
incurred to support its business, and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder. Lender shall have the right, at any
time in its Permitted Discretion, to condition Loans upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of Loans based on that calculation.

 

5.8.4.      Joint Enterprise. Each Borrower has requested that Lender make this
credit facility available to Borrowers on a combined basis, in order to finance
Borrowers’ business most efficiently and economically. Borrowers’ business is a
mutual and collective enterprise, and the successful operation of each Borrower
is dependent upon the successful performance of the integrated group. Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the facility, all to their
mutual advantage. Borrowers acknowledge that Lender’s willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

 

5.8.5.      Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the indefeasible full
payment of its Obligations.

 

Section 6.         CONDITIONS PRECEDENT

 

6.1.         Conditions Precedent to Initial Loans. In addition to the
conditions set forth in Section 6.2, Lender shall not be required to fund any
requested Loan, issue any Letter of Credit or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied:

-21-



(a)     Each Loan Document shall have been duly executed and delivered to Lender
by each of the signatories thereto, and Borrowers shall be in compliance with
all terms thereof.

 

(b)     Lender shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Lender that such Liens are
the only Liens upon the Collateral, except Permitted Liens.

 

(c)     (i) Lender shall have received the definitive Share Purchase Agreement
relative to the Target Acquisition (including all schedules thereto) and all
other documentation associated therewith will be in form and substance
reasonably satisfactory to Lender, and (ii) the Target Acquisition shall have
been consummated in accordance with the terms and conditions of the definitive
Share Purchase Agreement and other agreements relating thereto and no material
terms or conditions of which shall have been waived without the prior consent of
Lender.

 

(d)     Lender shall have received duly executed agreements establishing the
Dominion Account and related lockbox in form and substance satisfactory to
Lender.

 

(e)     Lender shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable senior officer of each Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) such Borrower is solvent; (ii) no Event of Default exists; (iii)
the representations and warranties set forth in Section 9 are true and correct
in all material respects (except to the extent the representations and
warranties relate to an earlier date, in which case such representation or
warranty shall be true and correct on and as of such earlier date); and (iv)
such Borrower has complied with all agreements and conditions to be satisfied by
it under the Loan Documents.

 

(f)     Lender shall have received copies of Borrowers’ organizational documents
and all resolutions authorizing the execution and delivery of the Loan Documents
and any other resolutions adopted with respect to this credit facility.

 

(g)     Lender shall have received copies of the charter documents of Borrowers,
certified by the Secretary of State or other appropriate official of Borrowers’
jurisdiction of organization. Lender shall have received good standing
certificates for Borrowers, issued by the Secretary of State or other
appropriate official of Borrowers’ jurisdiction of organization and each
jurisdiction where Borrowers’ conduct of business or ownership of Property
necessitates qualification, as well as any necessary third party or governmental
consents and/or Lien Waivers (or with respect to Inventory, Agent shall have
established a reserve at least equal to three (3) months’ rent and other charges
that could be payable to any Person).

 

(h)     Lender shall have received copies of policies or certificates of
insurance and insurance endorsements for the insurance policies carried by
Borrowers, all in compliance with the Loan Documents.

 

(i)     Lender shall have completed its business, financial and legal due
diligence of Borrowers, including a roll-forward of its previous field
examination, with results satisfactory to Lender. No material adverse change in
the financial condition of Borrowers or in the quality, quantity or value of any
Collateral shall have occurred since December 31, 2016.

 

(j)     Borrowers shall have paid all fees and expenses to be paid to Lender on
the Closing Date.

 

(k)     Lender shall have received a Borrowing Base Report prepared as of
February 16, 2017.

 

(l)     Upon giving effect to the initial funding of Loans and issuance of
Letters of

-22-



Credit, and the payment by Borrowers of all fees and expenses incurred in
connection herewith, and taking into account all fees and expenses incurred by
Borrowers in connection with the Target Acquisition as well as any payables
stretched beyond their customary payment practices, Availability shall be at
least $2,000,000.

 

(m)     Lender shall have received the certificates representing the Equity
Interests Pledged pursuant to Section 7.1 hereof, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledger thereof.

 

6.2.         Conditions Precedent to All Credit Extensions. Lender shall not be
required to fund any Loans, issue any Letters of Creidt, or grant any other
accommodation to or for the benefit of Borrowers, unless the following
conditions are satisfied:

 

(a)     No Event of Default shall exist at the time of, or result from, such
funding, issuance or grant;

 

(b)     The representations and warranties of Borrowers in the Loan Documents
shall be true and correct in all material respects (except to the extent already
qualified by materiality, in which case such representation or warranty is true
and correct in all respects) on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

 

(c)     All conditions precedent in any other Loan Document shall be satisfied;
and

 

(d)     No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect.

 

(e)     With respect to a Letter of Credit issuance, all LC Conditions shall be
satisfied.

 

Each request (or deemed request) by Borrower Agent for funding of a Loan,
issuance of a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Lender shall have
received such other information, documents, instruments and agreements as it
deems appropriate.

 

Section 7.         COLLATERAL

 

7.1.         Grant of Security Interest. To secure the prompt payment and
performance of its Obligations, each Borrower hereby grants to Lender, for the
benefit of the Secured Parties, a continuing security interest in and Lien upon
all Property of Borrowers, including all of the following Property, whether now
owned or hereafter acquired, and wherever located:

 

(a)     all Accounts;

 

(b)     all Chattel Paper, including electronic chattel paper;

 

(c)     all Commercial Tort Claims;

 

(d)     all Deposit Accounts;

 

(e)     all Documents;

 

(f)     all General Intangibles, including intellectual property;

-23-



(g)     all Goods, including Inventory, Equipment and fixtures;

 

(h)     all Instruments;

 

(i)     all Investment Property, except, that, Lender’s Lien upon any Borrowers’
Equity Interests in a Foreign Subsidiary shall be limited to 66 2/3% of such
Equity Interests in such Foreign Subsidiary;

 

(j)     all Letter-of-Credit Rights;

 

(k)     all Supporting Obligations;

 

(l)     all monies, whether or not in the possession or under the control of
Lender, or a bailee or Affiliate of Lender, including any Cash Collateral;

 

(m)     all accessions to, substitutions for, and all replacements, products,
and cash and non-cash proceeds of the foregoing, including proceeds of and
unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and

 

(n)     all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

 

Notwithstanding the foregoing, Collateral shall not include any Excluded
Property.

 

7.2.         Lien on Deposit Accounts; Cash Collateral.

 

7.2.1.      Deposit Accounts. To further secure the prompt payment and
performance of its Obligations, each Borrower hereby grants to Lender a
continuing security interest in and Lien upon all amounts credited to any
Deposit Account of such Borrower, including sums in any blocked, lockbox, sweep
or collection account.

 

7.2.2.      Cash Collateral. Cash Collateral may be invested, at Lender’s
Permitted Discretion (and with the consent of Borrowers, as long as no Event of
Default exists), but Lender shall have no duty to do so, regardless of any
agreement or course of dealing with Borrowers, and Lender shall have no
responsibility for any investment or loss. As security for its Obligations, each
Borrower hereby grants to Lender a security interest in and Lien upon all Cash
Collateral held from time to time and all proceeds thereof, whether held in a
Cash Collateral Account or otherwise. Lender may apply Cash Collateral to the
payment of Obligations as they become due, in such order as Lender may elect.
Each Cash Collateral Account and all Cash Collateral shall be under the sole
dominion and control of Lender, and no Borrower or other Person shall have no
right to any Cash Collateral, until full payment of the Obligations.

 

7.3.         Reserved.

 

7.4.         Other Collateral.

 

7.4.1.      Commercial Tort Claims. Borrowers shall promptly notify Lender in
writing if any Borrower has a Commercial Tort Claim, and shall take such actions
as Lender deems appropriate to subject such claim to a duly perfected, first
priority Lien in favor of Lender.

 

7.4.2.      Certain After-Acquired Collateral. Borrowers shall promptly notify
Lender in writing if, after the Closing Date, any Borrower obtains any interest
in any Collateral and shall promptly take such actions as Lender deems
appropriate to effect Lender’s duly perfected, first priority Lien upon such
Collateral, including obtaining any appropriate possession, control agreement or
Lien Waiver. If

-24-



any Collateral is in the possession of a third party, at Lender’s request,
Borrowers shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of Lender.

 

7.5.         Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Lender to, or in any way modify, any
obligation or liability of Borrowers relating to any Collateral.

 

7.6.         Further Assurances; Extent of Liens. All Liens granted to Lender
under the Loan Documents are for the benefit of Secured Parties. Promptly upon
request, Borrowers shall deliver such instruments and agreements, and shall take
such actions, as Lender deems appropriate under applicable law to evidence or
perfect its Lien on any Collateral, or otherwise to give effect to the intent of
this Agreement. Each Borrower authorizes Lender to file any financing statement
that describes the Collateral as “all assets” or “all personal property” of such
Borrower, or words to similar effect, and ratifies any action taken by Lender
before the Closing Date to effect or perfect its Lien on any Collateral.

 

Section 8.      COLLATERAL ADMINISTRATION

 

8.1.         Borrowing Base Reports. By the 20th day of each month, Borrower
Agent shall deliver to Lender a consolidated Borrowing Base Report as of the
close of business of the previous month, and at such other times as Lender may
request; provided, that, Borrower Agent shall deliver to Lender a consolidated
weekly gross Accounts report on or before the Tuesday of each week, reflecting
all outstanding Accounts of Borrowers as of the end of the preceding week. All
information (including calculation of Availability or Average Daily
Availability) in a Borrowing Base Report shall be certified by Borrower Agent.
Lender may from time to time adjust such report (a) to reflect Lender’s
reasonable estimate of declines in value of Collateral, due to collections
received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent any information or calculation does not comply
with this Agreement.

 

8.2.         Accounts.

 

8.2.1.      Records and Schedules of Accounts. Borrower Agent shall provide to
Lender, on or before the 20th day of each month, (a) a consolidated detailed
aged trial balance of all Accounts as of the end of the preceding month,
specifying each Account’s Account Debtor name and address, amount, invoice date
and due date, showing any discount, allowance, credit, authorized return or
dispute, and including such proof of delivery, copies of invoices and invoice
registers, copies of related documents, repayment histories, status reports and
other information as Lender may reasonably request; provided, that, with respect
to Eligible Accounts, the foregoing information shall be delivered on a weekly
basis by the Tuesday of each week for the immediately preceding week; and (b) a
monthly roll forward report of all Accounts from the previous month. If Accounts
in an aggregate face amount of $50,000 or more cease to be Eligible Accounts,
Borrowers shall notify Lender of such occurrence promptly (and in any event
within one (1) Business Day) after Borrowers have knowledge thereof.  

 

8.2.2.      Account Verification. Lender shall have the right at any time, in
the name of Lender, any designee of Lender or Borrowers, to verify the validity,
amount or any other matter relating to any Accounts of Borrowers by mail,
telephone or otherwise, provided, that prior to the occurrence of an Event of
Default, Lender shall provide notice to Borrowers prior to commencement of
Account verifications.

 

8.2.3.      Maintenance of Dominion Account. Borrower shall maintain the
Dominion Account pursuant to lockbox or other arrangements acceptable to Lender
establishing Lender’s control over and Lien in the lockbox and the Dominion
Account, and requiring immediate deposit of all remittances received in the
lockbox to the Dominion Account.

-25-



8.2.4.      Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to the Dominion Account (or a
lockbox relating to the Dominion Account). If Borrowers or any Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for Lender and promptly (not later than the next Business Day)
deposit same into the Dominion Account.

 

8.3.         Inventory.

 

8.3.1.      Records and Reports of Inventory. Each Borrower shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Lender inventory and reconciliation reports, in
form and substance satisfactory to Lender, on or before the 20th day of each
month, and such inventory and reconciliation reports shall be prepared as of the
preceding month. Each Borrower shall conduct a physical inventory at least once
per calendar year (and on a more frequent basis if requested by Lender when an
Event of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Lender a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Lender may request. Lender may participate in and observe each
physical count.

 

8.3.2.      Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the ordinary course of business; (b) no Event of Default
or Overadvance exists or would result therefrom; (c) Lender is promptly notified
of the aggregate Value of all Inventory returned in each month; and (d) any
payment received by Borrowers for a return is promptly remitted to Lender for
application to the Obligations.

 

8.3.3.      Acquisition, Sale and Maintenance. Borrowers shall not acquire or
accept any Inventory on consignment or approval, and shall take all steps to
assure that all Inventory is produced in accordance with applicable law,
including the Fair Labor Standards Act of 1938 (the “FLSA”). Borrowers shall not
sell any Inventory on consignment or approval or any other basis under which the
customer may return or require Borrower to repurchase such Inventory. Borrowers
shall use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
applicable law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.

 

8.4.         Equipment.

 

8.4.1.      Records and Schedules of Equipment. Each Borrower shall keep
accurate and complete records of its Equipment, and shall submit to Lender a
current schedule thereof, at the times and in form satisfactory to Lender.
Promptly upon request, Borrowers shall deliver to Lender evidence of their
ownership or interests in any Equipment.

 

8.4.2.      Dispositions of Equipment. No Borrower shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Lender,
other than replacement of Equipment that is worn, damaged or obsolete with
Equipment of like function and value, if the replacement Equipment is acquired
substantially contemporaneously with such disposition and is free of Liens.

 

8.4.3.      Condition of Equipment. The Equipment is and will remain in good
operating condition and repair, and all necessary replacements and repairs have
been and will be made so that the value and operating efficiency of the
Equipment is preserved at all times, reasonable wear and tear excepted.
Borrowers shall not permit any Equipment to become affixed to real Property
unless any landlord or mortgagee delivers a Lien Waiver.

 

8.5.         Deposit Accounts. Schedule 8.5 shows all Deposit Accounts
maintained by Borrowers, including the Dominion Accounts have been identified to
Lender in writing. Each Borrower shall take all

-26-



actions necessary to establish Lender’s control of each such Deposit Account
(other than an account exclusively used for payroll, payroll taxes or employee
benefits. Borrowers shall be the sole account holder of each Deposit Account and
shall not allow any other Person (other than Lender) to have control over a
Deposit Account or any Property deposited therein. Borrowers shall promptly
notify Lender in writing of any opening or closing of a Deposit Account.

 

8.6.         General Provisions.

 

8.6.1.      Location of Collateral. All tangible items of Collateral shall at
all times be kept by Borrowers at the business locations disclosed in writing to
Lender on Schedule 8.6.1, except that Borrowers may (a) make sales or other
dispositions of Collateral in the ordinary course of business for fair market
value; (b) move Collateral to another location upon 30 Business Days prior
written notice to Lender; (c) move de minimis amounts of Inventory to locations
not listed on Schedule 8.6.1 for sales demonstration purposes.

 

8.6.2.      Insurance of Collateral; Condemnation Proceeds.

 

(a)     Each Borrower shall obtain and maintain at all times throughout the term
of this Agreement with responsible insurance companies, such insurance coverage
as may be required by any law or governmental regulation or court decree or
order applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated. Each insurance policy required under this Section 8.6.2(a) shall: (i)
be written by an insurance company authorized or licensed to do business in the
state within which the property is located; (ii) be for terms of at least one
year, with premiums paid on a quarterly or annual basis; (iii) be subject to the
reasonable approval of Lender as to insurance companies, amounts, content, forms
of policies and expiration dates; and (iv) name Lender, its successors and
assigns: (1) as an additional insured under all liability insurance policies,
and (2) as loss payee on all property insurance policies. Borrowers shall cause
each insurance policy: (i) to provide that at least thirty (30) days’ prior
written notice to Lender be given prior to any policy reduction or cancellation
for any reason; and (ii) to contain an endorsement or agreement by the insurer
that any loss shall be payable to the Lender in accordance with the terms of
such policy notwithstanding any act or negligence of Borrowers which might
otherwise result in forfeiture of such insurance. If any Borrower fails to
provide and pay for any insurance, Lender may, at its option, but shall not be
required to, procure the insurance and charge Borrowers therefor.

 

(b)     Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) and any awards arising from condemnation of any
Collateral shall be paid to Lender and shall be applied to payment of the
Revolver Loans, and then to other Obligations, other than the Term Loan. Subject
to clause (c) below, any proceeds or awards that relate to Equipment or Real
Estate shall be applied first to the Term Loan, then to Revolver Loans and then
to other Obligations.

 

(c)     If requested by Borrowers in writing within 15 days after Lender’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrowers may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Lender as Cash Collateral) as long as (i) no Event
of Default exists; (ii) such repair or replacement is promptly undertaken and
concluded, in accordance with plans satisfactory to Lender; (iii) replacement
buildings are constructed on the sites of the original casualties and are of
comparable size, quality and utility to the destroyed buildings; (iv) the
repaired or replaced Property is free of Liens, other than Permitted Liens that
are not purchase money Liens; (v) Borrower complies with disbursement procedures
for such repair or replacement as Lender may reasonably require; and (vi) the
aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $50,000.

 

8.6.3.      Protection of Collateral. All expenses of protecting, storing,
warehousing,

-27-



insuring, handling, maintaining and shipping any Collateral, all taxes or
Royalties payable with respect to any Collateral (including any sale thereof),
and all other payments required to be made by Lender to any Person to realize
upon any Collateral, shall be borne and paid by Borrowers.

 

8.6.4.      Defense of Title. Each Borrower shall defend its title to Collateral
and Lender’s Liens therein against all Persons, claims and demands, except
Permitted Liens.

 

8.7.         Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Lender (and all Persons designated by Lender) as such Borrower’s true
and lawful attorney (and agent-in-fact) for the purposes provided in this
Section. Lender, or Lender’s designee, may, without notice and in either its or
Borrower’s name, but at the cost and expense of Borrower:

 

(a)     Endorse such Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Lender’s possession
or control; and

 

(b)     During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Lender deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
and (vi) take all other actions as Lender deems appropriate to fulfill
Borrower’s obligations under the Loan Documents.

 

Section 9.         REPRESENTATIONS AND WARRANTIES

 

9.1.         General Representations and Warranties. To induce Lender to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, Borrowers represent and warrant that:

 

9.1.1.      Organization and Qualification. Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

 

9.1.2.      Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not violate or cause a default under any of Obligor’s organizational documents
or under any applicable law, License, or contract or agreement to which any
Obligor is a party.

 

9.1.3.      Enforceability. Each Loan Document is a legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

9.1.4.      Capital Structure. Schedule 9.1.4 shows, for each Borrower and each
Subsidiary, its name, jurisdiction of organization, and holders of its equity or
similar ownership interests. Except as disclosed in writing to Lender on
Schedule 9.1.4, in the five years preceding the Closing Date, Borrower has not
acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination.

-28-



9.1.5.      Title to Properties; Priority of Liens. Each Borrower and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property in each case free of
Liens except for Permitted Liens. Without limiting the generality of the
foregoing, Wireless Telecommunications Group, LTD and CommAgility Limited, its
successor by merger following the Target Acquisition, has good title to the
Shares free of Liens except Permitted Liens, the Shares constitute all of the
issued and outstanding Equity Interests of Target, and after giving effect to
the Target Acquisition the Acquired Business shall be conducted in the same
manner and on terms and conditions as immediately prior to giving effect to the
Target Acquisition. Borrowers have paid and discharged all lawful claims that,
if unpaid, could become a Lien on its Properties, other than Permitted Liens.
All Liens of Lender in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
Lender’s Liens.

 

9.1.6.      Accounts. Lender may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto. Borrowers warrant, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Report, that:

 

(a)     it is genuine and in all respects what it purports to be;

 

(b)     it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the ordinary course of business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

 

(c)     it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available upon request to Lender;

 

(d)     it is not subject to any offset, Lien (other than Lender’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the ordinary course of business and disclosed to Lender; and it is
absolutely owing by the Account Debtor;

 

(e)     no purchase order, agreement, document or applicable law restricts
assignment of the Account to Lender (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

 

(f)     no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the ordinary course of business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Lender hereunder; and

 

(g)     to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is solvent, and has not failed, or suspended or
ceased doing business; and (iii) there are no proceedings or actions threatened
or pending against any Account Debtor that could reasonably be expected to have
a material adverse effect on the Account Debtor’s financial condition.

 

9.1.7.      Financial Statements. The consolidated and consolidating balance
sheet, and related statements of income, cash flow and shareholders equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Lender,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Borrowers and Subsidiaries in all material respects
at the dates and for the periods indicated. All projections delivered from time
to time to Lender have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time. Since December 31, 2016,
there has been no change in the condition, financial or otherwise, of any
Borrower or

-29-



Subsidiary that could reasonably be expected to have a Material Adverse Effect.
No financial statement delivered to Lender at any time contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make such statement not materially misleading. Each Borrower and Subsidiary
is solvent.

 

9.1.8.      Surety Obligations. No Borrower or Subsidiary is obligated as surety
or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

 

9.1.9.      Taxes. Each Borrower and Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all taxes upon it, its income and
its Properties that are due and payable, except as being Properly Contested.

 

9.1.10.  Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

 

9.1.11.  Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all intellectual and similar property necessary for the
conduct of its business, without conflict with any rights of others. There is no
pending or, to Borrower’s knowledge, threatened claim with respect to Borrower
or any of its Property (including any intellectual property). Except as
disclosed on Schedule 9.1.11, no Borrower or Subsidiary pays or owes any
License, Royalty or other compensation to any Person with respect to use or
License of any intellectual property. All intellectual property owned, used or
licensed by, or otherwise subject to any interests of, any Borrower or
Subsidiary have been disclosed on Schedule 9.1.11 or constitutes (x) license
agreements for commercially available off-the-shelf software that is generally
available to the public which have been licensed to a Borrower pursuant to
end-user licenses, and for the avoidance of doubt, such commercially available
software includes commercially available open source, shareware and freeware
software and (y) non-exclusive licenses to Intellectual Property granted by
consultants, service providers, research associates, data vendors, or other
content providers as a component of or ancillary to a consulting agreement,
services agreement, research agreement or similar agreement entered into by such
Borrower in the ordinary course of business.

 

9.1.12.    Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all governmental
approvals necessary to conduct its business and to own, lease and operate its
Properties.

 

9.1.13.    Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all applicable laws, except to the extent non-compliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to Borrower or any
Subsidiary under any applicable law. No Inventory has been produced in violation
of the FLSA.

 

9.1.14.    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are not subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up. No Borrower or
Subsidiary has received any notice regarding any violation of environmental
laws. No Borrower or Subsidiary has any contingent liability with respect to any
violation of any environmental law, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it.

 

9.1.15.    Burdensome Contracts. No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Borrower or Subsidiary is a party
or subject to any Restrictive Agreement, except as shown on

-30-



Schedule 9.1.15. No such Restrictive Agreement prohibits the execution, delivery
or performance of any Loan Document by any Borrower or Subsidiary.

 

9.1.16.    Litigation. Except as shown disclosed in writing to Lender on
Schedule 9.1.16, there are no proceedings or investigations or any litigation
pending or, to Borrower’s knowledge, threatened against Borrower or any of its
Subsidiaries, or any of their businesses, operations, Properties, prospects or
conditions that could reasonably be expected to result in a Material Adverse
Effect. Except as disclosed in writing to Lender, Borrower has no Commercial
Tort Claim. No Borrower or Subsidiary is in default with respect to any order,
injunction or judgment of any governmental authority.

 

9.1.17.    No Defaults. No event or circumstance has occurred or exists that
constitutes an Event of Default. No Borrower or Subsidiary is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default, under any contract or agreement to
which Borrower or such Subsidiary is a party or in the payment of any material
Borrowed Money. There is no basis upon which any party (other than Borrowers or
Subsidiaries) could terminate a material contract or agreement prior to its
scheduled termination date.

 

9.1.18.    ERISA. Except as disclosed in writing to Lender on Schedule 9.1.18:

 

(a)     Each ERISA Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code, and other federal and
state laws. “ERISA” means the Employee Income Retirement Security Act of 1974,
as amended from time to time. Capitalized terms used in this Section 9.1.18 have
the meanings given to them in ERISA (except as otherwise defined in this
Agreement).

 

(b)     There are no pending or, to the knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any governmental authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

 

(c)     There has been no Reportable Event that might constitute grounds for
termination of any Plan by the Pension Benefit Guaranty Corporation or for the
appointment by any United States District Court of any trustee to administer any
Plan.

 

9.1.19.    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of Borrowers
or Subsidiaries. There exists no condition or circumstance that could reasonably
be expected to impair the ability of Borrowers to conduct its business at any
time hereafter in substantially the same manner as conducted on the Closing
Date.

 

9.1.20.    Labor Relations. Except as set forth on Schedule 9.1.20, no Borrower
or Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement. There are no material grievances,
disputes or controversies with any union or other organization of Borrower’s or
Subsidiary’s employees, or, to Borrower’s knowledge, any asserted or threatened
strikes, work stoppages or demands for collective bargaining.

 

9.1.21.    Payable Practices. No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date. 

 

9.2.         Complete Disclosure. No Loan Document contains any untrue statement
of a material fact, nor fails to disclose any material fact necessary to make
the statements contained therein not

-31-



materially misleading. There is no fact or circumstance that Borrowers have
failed to disclose to Lender in writing that could reasonably be expected to
have a Material Adverse Effect.

 

Section 10.  COVENANTS AND CONTINUING AGREEMENTS

 

10.1.      Affirmative Covenants. As long as any Commitment or Obligations
(other than contingent indemnification obligations for which no claims have been
asserted) are outstanding, Borrowers shall, and shall cause each Subsidiary to:

 

10.1.1.    Inspections; Appraisals.

 

(a)     Permit Lender to visit and inspect Borrowers’ and Subsidiaries’
Properties, inspect, audit and make extracts from Borrowers’ and records, and
discuss with its officers, employees, agents, advisors and independent
accountants Borrowers’ and Subsidiaries’ business, financial condition, assets,
prospects and results of operations. Borrowers acknowledge that all inspections,
appraisals and reports are prepared by Lender for its purposes, and Borrowers
shall not be entitled to rely upon them.

 

(b)     Reimburse Lender for all its charges, costs and expenses in connection
with (i) examinations of Borrower’s books and records or any other financial or
Collateral matters as it deems appropriate; (ii) appraisals of Inventory and
(iii) after the occurrence of an Event of Default and during its continuance,
appraisals of Equipment. Notwithstanding the foregoing, Borrowers shall only be
liable for the cost and expense of (a) one Inventory appraisal per annum,
provided, that, during the continuation of an Excess Availability Trigger
Period, Borrowers shall be liable for the cost and expense of two Inventory
appraisals per annum and (b) two field examinations per annum, provided, that,
during the continuance of an Event of Default, there shall be no limitation on
the number of Inventory appraisals, field examinations or equipment appraisals
for which Lender may conduct at Borrowers’ cost and expense. Borrowers shall pay
Lender’s then standard charges for examination activities, including charges for
its internal examination and appraisal groups, as well as the charges of any
third party used for such purposes. No Borrowing Base calculation shall include
Collateral acquired outside the ordinary course of business. There shall be no
limit to the number of examinations or appraisals conducted by Lender while
there exists a Default or Event of Default.

 

10.1.2.    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, and furnish to Lender:

 

(a)     as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders equity on a
consolidated and consolidating basis for Borrowers and their Subsidiaries, which
consolidated statements shall be audited on standards satisfactory to Lender by
a firm of independent certified public accountants of recognized standing
selected by Borrowers and acceptable to Lender in its Permitted Discretion, and
shall set forth comparative corresponding figures for the preceding Fiscal Year;

 

(b)     as soon as available, and in any event within 45 days after the end of
each Fiscal Quarter, unaudited balance sheets as of the end of such Fiscal
Quarter and the related statements of income and cash flow for such Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating basis for Borrowers and their Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by an authorized officer of Borrowers as prepared in accordance with
GAAP and fairly presenting the financial position and results of operations for
such month and period, subject to normal year-end adjustments and the absence of
footnotes;

 

(c)     as soon as available, and in any event within 30 days after the end of
each month,

-32-



(but within 45 days after the last month of each Fiscal Quarter and 60 days
after the last month in a Fiscal Year), unaudited balance sheets as of the end
of such month (or Fiscal Quarter, as applicable) and the related statements of
income and cash flow for such month (or Fiscal Quarter, as applicable) and for
the portion of the Fiscal Year then elapsed, on consolidated and consolidating
basis for Borrowers and their Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by an
authorized officer of Borrowers as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such month and
period, subject to normal year-end adjustments and the absence of footnotes;

 

(d)     concurrently with delivery of quarterly financial statements under
clauses (a) and (b) above, or more frequently if requested by Lender while an
Event of Default exists, a Compliance Certificate executed by the an authorized
officer of Borrowers;

 

(e)     concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

 

(f)     concurrently with delivery of Borrowers’ Borrowing Base Reports
delivered pursuant to Section 8.1 above, a listing of Borrowers’ trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to Lender;

 

(g)     not later than 30 days after the beginning of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, covering a time period
acceptable to Lender month by month; and

 

(h)     such other reports and information (financial or otherwise) as Lender
may request from time to time in connection with any Collateral or Borrowers’,
Subsidiaries’, or other Obligor’s financial condition or business.

 

10.1.3.    Notices. Notify Lender in writing promptly of any of the following
that affects any Borrower: (a) the threat or commencement of any lawsuit,
proceeding or investigation; (b) any pending or threatened labor dispute, strike
or walkout; (c) any default under or termination of a material contract, License
or other agreement; (d) the existence any Event of Default; (e) any judgment in
any amount; (f) any violation or asserted violation of any applicable law
(including ERISA, FLSA, or any federal, state or local environmental laws); (h)
any environmental contamination or pollution by such Borrower or on any Property
owned, leased or occupied by Borrower; or receipt of any notice of violation of
any environmental law; (i) the occurrence of any ERISA Event; (j) the discharge
of or any withdrawal or resignation by Borrower’s independent accountants; or
(k) any opening of a new office or place of business, at least 30 days prior to
such opening.

 

10.1.4.   Landlord and Storage Agreements. Upon request, provide Lender with
copies of all existing agreements, and promptly after execution thereof provide
Lender with copies of all future agreements, between any Borrower and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral.

 

10.1.5.   Compliance with Laws. Comply with all laws applicable to the conduct
of each Borrower’s business, including ERISA, all environmental laws, FLSA, laws
regarding anti-terrorism, and laws regarding collection and payment of taxes,
and maintain all governmental approvals necessary to the ownership of its
Properties or conduct of its business. If any environmental contamination or
pollution occurs at or on any Properties of Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report to Lender and all appropriate
governmental authorities the extent of, and to make appropriate remedial action
to eliminate, such contamination or pollution, whether or not directed to do so
by any governmental authority.

-33-



10.1.6.   Taxes. Except as being Properly Contested, pay and discharge all taxes
prior to the date on which they become delinquent or penalties attach.

 

10.1.7.   Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers satisfactory to Lender,
(a) with respect to the Properties and business of Borrowers and Subsidiaries of
such type, in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance in an amount not less than the amount of insurance maintained by
Borrower as of the Closing Date, with deductibles and subject to endorsements
and assignments satisfactory to Lender.

 

10.1.8.   Reserved.

 

10.1.9.   Depository Bank. Maintain Lender as its sole depository bank,
including for the maintenance of all operating, collection, disbursement and
other deposit accounts and for all Cash Management Services.

 

10.1.10. Future Subsidiaries. Promptly notify Lender upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Lender, and to execute and deliver
such documents, joinders, instruments and agreements and to take such other
actions as Lender shall require to evidence and perfect a Lien in favor of
Lender on all assets of such Person, including delivery of such legal opinions,
in form and substance satisfactory to Lender, as it shall deem appropriate.

 

10.2.     Negative Covenants. As long as any Commitment or Obligations (other
than contingent indemnification obligations for which no claims have been
asserted) are outstanding, Borrowers shall not, and shall cause each Subsidiary
(other than any Foreign Subsidiary) not to, without Lender’s prior written
consent:

 

10.2.1.  Debt. Create, incur, guarantee or suffer to exist any debt, or
contingent liabilities except:

 

(a)     the Obligations;

 

(b)     trade payables incurred in the ordinary course of business on normal
trade credit;

 

(c)     liabilities and leases in existence on the Closing Date and disclosed in
writing to Lender on Schedule 10.2.1 and any extension, renewal or refinancing
(but not increase) thereof;

 

(d)     Bank Product Debt incurred in the ordinary course of business;

 

(e)     Permitted Purchase Money Debt;

 

(f)     the endorsement of checks in the ordinary course of business;

 

(g)     Indebtedness of a Borrower that is owed to another Borrower;

 

(h)     Indebtedness arising in connection with the financing of insurance
premiums in the ordinary course of business;

 

(i)     Indebtedness representing deferred compensation to officers, directors,
employees of the Borrowers and their Subsidiaries;

-34-



(j)     Indebtedness, if any, owed in respect of any overdraft and related
liabilities arising from treasury and cash management services or any automated
clearing house transfer of funds and other Indebtedness in respect of netting
services, overdraft protection and similar arrangement, in each case, in the
ordinary course of business in connection with cash management and deposit
accounts;

 

(k)     to the extent constituting debt, all obligations permitted in connection
with each Permitted Acquisition; and

 

(l)     unsecured debt (i) subordinated to the Obligations on terms satisfactory
to the Lender in an aggregate amount not to exceed at any time $500,000, (ii)
for Permitted Acquisitions, subordinated to the Obligations on terms
satisfactory to the Lender in an aggregate amount not to exceed at any time
$500,000, and (iii) otherwise outstanding in an aggregate amount not to exceed
$250,000.

 

10.2.2.  Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

 

(a)     Liens in favor of Lender;

 

(b)     Liens for taxes not yet due;

 

(c)     easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Borrower’s ordinary
course of business;

 

(d)     Liens existing on the Closing Date and disclosed to Lender in writing on
Schedule 10.2.2;

 

(e)     purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

(f)      Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(g)     licenses (including licenses of Intellectual Property), sublicenses,
leases or subleases granted to third parties in the ordinary course of business;

 

(h)     Liens in favor of collecting banks under Section 4-208 or 4-210 of the
UCC on the items in the course of collection;

 

(i)     Liens (i) (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits and/or
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(j)     Purchase Money Liens securing Permitted Purchase Money Debt; and

 

(j)     Liens not otherwise permitted hereunder securing Indebtedness or other
obligations not in excess of $250,000 in the aggregate at any one time
outstanding, which Liens are junior in priority to the Liens in favor of Lender.

 

10.2.3.    Capital Expenditures. Make Unfinanced Capital Expenditures in excess
of $850,000 in the aggregate during any Fiscal Year.

-35-



10.2.4.  Distributions. Declare or make payment of any distributions, interest
or dividend on the stock, Equity Interest or other ownership interests of
Borrower or repurchase any stock or other ownership interests from any holder,
except to the extent that such payments (i) are Restricted Equity Payments, (ii)
meet the Restricted Equity Payment Conditions, and (iii) do not exceed
$1,000,000 in the aggregate during the term of this Agreement..

 

10.2.5.  Acquisitions and Investments. (i) Acquire a business, division or
substantially all the assets of any Person, (ii) acquire 50% or more of the
equity or other ownership interests of any Person or (iii) have existing or make
any investment in or make any capital contribution or other transfer of assets
to any Person except;

 

(a)         investments existing on the Closing Date and disclosed in writing to
Lender;

 

(b)         investments in certificates of deposit;

 

(c)         United States treasury bills or other obligations of the United
States government;

 

(d)         Permitted Acquisitions;

 

(e)         Loans permitted under Section 10.2.7; and

 

(f)          Equity Interests of the Subsidiaries existing on the closing date.

 

10.2.6.  Disposition of Business or Assets. Make any sale, assignment, lease,
transfer or other disposition of Borrower’s business or assets except (a) in the
ordinary course of business for fair market value and (b) sales, assignments,
leases, transfers or other dispositions of assets among Borrowers.

 

10.2.7.  Loans. Make any loans or other advances of money to any Person except:

 

(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the ordinary course of business not to exceed $25,000 to
any one Person or $100,000 in the aggregate outstanding at any one time;

 

(b) prepaid expenses and extensions of trade credit made in the ordinary course
of business;

 

(c) deposits with financial institutions permitted hereunder;

 

(d) the loans existing as of the date hereof set forth on Schedule 10.2.7, in
amounts not greater than the amounts outstanding as of the date hereof and set
forth on such Schedule 10.2.7; and

 

(e) loans and advances to Subsidiaries of Borrowers that are not Borrowers
hereunder, in an aggregate outstanding amount not to exceed $250,000 at any one
time, provided, that, all such loans and advances shall be in the ordinary
course of business consistent with past practices and undertaken in good faith,
upon fair and reasonable terms and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.

 

10.2.8.    Restrictions on Payment of Debt. Make any payments (whether voluntary
or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt without the prior written
consent of Lender, or as set forth in the applicable subordination agreement
relating to such Subordinated Debt; (b) Borrowed Money (other than the
Obligations and the Subordinated Debt, which Subordinated Debt shall be subject
to the foregoing clause

-36-



(a)) prior to its due date under the agreements evidencing such debt as in
effect on the Closing Date and disclosed in writing to Lender (or as amended
thereafter with the consent of Lender); or (c) Earn-Out Payments, payments in
respect of the Holdback Amount or similar payments arising under the Share
Purchase Agreement, provided, that, Lender acknowledges that such payments may
be made by any Foreign Subsidiary of a Borrower that is not an Obligor with
monies or the proceeds of assets of such Foreign Subsidiary.

 

10.2.9.  Fundamental Changes. Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, combine or consolidate with any Person.

 

10.2.10. Subsidiaries. Except as provided in Section 10.1.10, form or acquire
any subsidiary after the Closing Date.

 

10.2.11. Organic Documents. Amend, modify or otherwise change any of its
organizational documents or agreements.

 

10.2.12. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person.

 

10.2.13. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.

 

10.2.14. Restrictive Agreements. Be or become a party to any agreement that
conditions or restricts the right of Borrower to incur or repay the Obligations
or to grant Liens on the assets of Borrower, except (a) in effect on the Closing
Date and disclosed in writing to Lender on Schedule 10.2.14; or (b) constituting
customary restrictions on assignment in leases and other contracts.

 

10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the ordinary course of business and not for speculative
purposes.

 

10.2.16. Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

 

10.2.17. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate or a Subsidiary except (a) transactions expressly permitted by the
Loan Documents; (b) payment of reasonable compensation, benefits and employment
incentives to officers and employees for services actually rendered, and payment
of customary directors’ fees and indemnities; (c) transactions in the ordinary
course of business and on upon fair and reasonable terms and no less favorable
than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate; (d) transactions with Affiliates consummated prior to the Closing
Date, as shown on Schedule 10.2.17.

 

10.2.18. Plans. Become party to any ERISA Plan, other than any in existence on
the Closing Date and disclosed in writing to Lender. Change of Management or
Control. Make any material change in Borrower’s executive or management
personnel, or permit or suffer any change in its direct or indirect capital
ownership in each case as existing on the Closing date and disclosed to Lender
in writing.

 

10.2.19. Amendments to Subordinated Debt. Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such debt, or increases any
required payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates

-37-



amortization; (d) increases the interest rate; (e) increases or adds any fees or
charges; (f) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Borrower or any Subsidiary, or that is otherwise materially adverse to
Borrowers, any Subsidiary or Lender; or (g) results in the Obligations not being
fully benefited by the subordination provisions thereof.

 

10.2.20. Willtek. Permit Willtek to engage in any business activities or to have
any material assets or material liabilities other than net operating losses for
tax purposes.

 

10.3.       Financial Covenants.

 

As long as any Commitment or Obligations are outstanding, Borrowers shall, on a
consolidated basis:

 

10.3.1.  Fixed Charge Coverage Ratio. Commencing with the Fiscal Quarter ending
September 30, 2017, maintain a Fixed Charge Coverage Ratio of at least 1.0:1.0,
determined as of the last day of each Fiscal Quarter for the trailing four
quarter period then ended.

 

10.3.2.  Minimum EBITDA. Measured as of the Fiscal Quarter ending June 30, 2017,
(i) for the six months then ended, maintain EBITDA of not less than $272,000 and
(ii) for the twelve months then ended, maintain EBITDA of not less than
$1,100,000.  

 

Compliance with the foregoing shall be evidenced by delivery of the Compliance
Certificate required under Section 10.1.2(c).

 

10.4.       Post-Closing. Borrowers hereby agree to take the following actions
within the time periods set forth below:

 

(a)            Borrowers shall, within five (5) days after the Closing Date (as
such date may be extended by Lender in its Permitted Discretion, which extension
may be granted by electronic mail), cause its landlord to deliver to Lender a
Lien Waiver in respect of Borrowers’ leased location, in form and substance
satisfactory to Lender.

 

(b)            Borrowers shall, within fourteen (14) days after the Closing Date
(as such date may be extended by Lender in its Permitted Discretion), deliver to
Lender lender’s loss payable endorsements and additional insured endorsements to
Borrowers’ existing insurance policies, each in form and substance satisfactory
to Lender in its Permitted Discretion.

 

Section 11.      EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.      Events of Default. Each of the following shall be an “Event of
Default:”

 

(a)   Any Borrower fails to pay its Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

 

(b)   Any representation, warranty or other written statement of any Borrower
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;

 

(c)   Any Borrower breaches or fails to perform any covenant contained in this
Agreement or any Loan Documents, provided, that, such Borrower shall have 10
days from the occurrence of a default to cure such default arising from its
failure to perform the covenants described in Sections 7.4.1, 10.1.2(f),
10.1.2(g), 10.1.3 (other than 10.1.3(d));

-38-



(d)   Any breach or default of any Borrower occurs under (i) any Hedging
Agreement; or (ii) any instrument or agreement to which it is a party or by
which it or any of its Properties is bound;

 

(e)   Any (a) judgment or judgments, writ(s), order(s) or decree(s) for the
payment of money are rendered against any Borrower for an aggregate amount in
excess of $250,000 and (b) (i) action shall be legally taken by any judgment
creditor to levy upon assets or properties of such Borrower to enforce any such
judgment, (ii) such judgment shall remain undischarged for a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, shall not be in effect and such
judgment is being Properly Contested, (iii) any Liens arising by virtue of the
rendition, entry or issuance of such judgment upon assets or properties of such
Borrower shall be senior to any Liens in favor of Agent on such assets or
properties or (iv) payment of such judgment is not covered by such Borrower’s
insurance;

 

(f)   A loss, theft, damage or destruction occurs with respect to any material
portion of the Collateral and is not covered by any of Borrowers’ insurance
policies;

 

(g)   Any Borrower is enjoined, restrained or in any way prevented by any
governmental authority from conducting any material part of its business; any
Borrower suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of such Borrower’s business for a material period of time; any
material Collateral or Property of any Borrower is taken or impaired through
condemnation; any Borrower agrees to or commences any liquidation, dissolution
or winding up of its affairs; or any Borrower is not solvent;

 

(h)   An insolvency or bankruptcy proceeding is commenced by any Borrower; any
Borrower makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of any Borrower; or an
insolvency or bankruptcy proceeding is commenced against any Borrower and: such
Borrower consents to institution of the proceeding, the petition commencing the
proceeding is not dismissed within sixty (60) days of the petition date, or an
order for relief is entered in the proceeding;

 

(i)   A violation of ERISA occurs that has resulted or could reasonably be
expected to result in liability of any Borrower to a Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Plan; or any Borrower fails to pay when due any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan;

 

(j)   Any Borrower or any of its senior officers is criminally indicted or
convicted for (i) a felony committed in the conduct of such Borrower’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or

 

(k)   A Change of Control occurs; or any event occurs or condition exists that
has a Material Adverse Effect.

 

11.2.     Remedies upon Default. If an Event of Default described in Section
11.1(h) occurs, and during its continuance, then to the extent permitted by
applicable law, all Obligations shall become automatically due and payable and
all Commitments shall terminate, without any action by Lender or notice of any
kind. In addition, or if any other Event of Default exists, and during its
continuance, Lender may in its Permitted Discretion do any one or more of the
following from time to time:

 

(a)     declare any Obligations immediately due and payable, whereupon they
shall be

-39-



due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

 

(b)   terminate, reduce or condition any Commitment, or adjust the Borrowing
Base;

 

(c)   require Borrowers to Cash Collateralize all LC Obligations, Bank Product
Debt and other Obligations that are contingent or not yet due and payable, and
if Borrower fails to deposit such Cash Collateral, Lender may advance the
required Cash Collateral as Revolver Loans; and

 

(d)   exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Lender at a place designated by
Lender; (iii) enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by any Borrower, Borrowers agree not to charge for such storage); and (iv) sell
or otherwise dispose of any Collateral in its then condition, or after any
further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by applicable law, in lots or in bulk, at such
locations, all as Lender, in its Permitted Discretion, deems advisable.
Borrowers agree that 10 days notice of any proposed sale or other disposition of
Collateral by Lender shall be reasonable, and that any sale conducted on the
internet or to a licensor of intellectual property shall be commercially
reasonable. Lender may conduct sales on any Borrower’s premises, without charge,
and any sales may be adjourned from time to time in accordance with applicable
law. Lender shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Lender may purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may set off the amount of such price
against the Obligations.

 

11.3.     License. Lender is hereby granted an irrevocable, non-exclusive
license or other right to, upon the occurrence and during the continuance of an
Event of Default, use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all intellectual property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower’s rights and interests under intellectual property
shall inure to Lender’s benefit.

 

11.4.     Setoff. At any time during an Event of Default, Lender and its
Affiliates are authorized, to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations at any time owing by Lender or such Affiliate to or for the credit
or the account of Borrowers against its Obligations then due and owing, whether
or not Lender or such Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Lender or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Lender and each such Affiliate under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Person may have.

 

11.5.     Remedies Cumulative; No Waiver.

 

11.5.1.  Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Lender under the
Loan Documents are cumulative, may be exercised at any time and from time to
time, concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until full payment of all
Obligations.

-40-



11.5.2.  Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Lender to require strict performance by Borrowers under any
Loan Document, or to exercise any rights or remedies with respect to Collateral
or otherwise; (b) the making of any Loan or issuance of any Letter of Credit
during a Default, Event of Default or other failure to satisfy any conditions
precedent; or (c) acceptance by Lender of any payment or performance by
Borrowers under any Loan Documents in a manner other than that specified
therein. Any failure to satisfy a financial covenant on a measurement date shall
not be cured or remedied by satisfaction of such covenant on a subsequent date.

 

Section 12.  MISCELLANEOUS

 

12.1.     Amendments and Waivers.

 

12.1.1.  Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrowers, Lender, and their respective successors and
assigns, except that (a) Borrowers shall not have the right to assign its rights
or delegate its obligations under any Loan Documents, and (b) absent an Event of
Default, Lender shall obtain Borrowers’ prior written consent to an assignment
by Lender, which consent shall not be unreasonably withheld, delayed or
conditioned, provided, that, (i) Borrowers shall be deemed to have consented to
such assignment if Borrower has not responded to Lender’s request for such
consent within five (5) days of such request being made by Lender, and (ii)
Borrowers’ consent shall not be required for any assignment by Lender that is
made as part of a loan portfolio asset sale or transfer.

 

12.1.2.  Amendments and Other Modifications. No modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of an Event of Default, shall be effective without the prior written agreement
of Lender and Borrowers; provided, however, that only the consent of the parties
to a Bank Product agreement shall be required for any modification of such
agreement. Any waiver or consent granted by Lender shall be effective only if in
writing, and only for the matter specified.

 

12.2.     Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS LENDER,
EACH OTHER SECURED PARTY AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES,
AGENTS AND ATTORNEYS (THE “INDEMNITEES”) AGAINST ANY CLAIMS THAT MAY BE INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY BORROWERS OR
ANY OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event
shall any party to a Loan Document have any obligation thereunder to indemnify
or hold harmless an Indemnitee with respect to a Claim that is determined in a
final, non-appealable judgment by a court of competent jurisdiction to result
from the gross negligence or willful misconduct of such Indemnitee.

 

12.3.     Notices and Communications.

 

12.3.1.  Notice Address. All notices and other communications by or to a party
hereto shall be in writing and shall be given to Borrowers at Borrower Agent’s
address shown on the signature pages hereof, and to any other Person at its
address shown on the signature pages hereof, or at such other address as a party
may hereafter specify by notice in accordance with this Section 12.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address;
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Lender
shall be effective until actually received by the individual to whose attention
at Lender such notice is required to be sent; or (d) if given by overnight

-41-



commercial service, upon receipt as evidenced by written confirmation of receipt
from the overnight service. Any written communication that is not sent in
conformity with the foregoing provisions shall nevertheless be effective on the
date actually received by the noticed party. Any notice received by Borrower
Agent shall be deemed received by all Borrowers.

 

12.3.2.  Communications. Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Lender and only for
routine communications, such as delivery of financial statements, Borrowing Base
Reports and other information required by Section 10.1.2, and administrative
matters. Lender make no assurances as to the privacy and security of electronic
communications. E-mail and voice mail shall not be effective notices under the
Loan Documents.

 

12.3.3.  Platform. Borrowing Base information, reports, financial statements,
materials and other information shall be delivered by Borrowers pursuant to
procedures approved by Lender, including electronic delivery (if possible) upon
request by Lender to an electronic system maintained by it (“Platform”).
Borrowers shall notify Lender of each posting of information on the Platform,
and information shall be deemed received by Lender only upon its receipt of such
notice. The Platform is provided “as is” and “as available.” Lender does not
warrant the adequacy or functioning of the Platform, and expressly disclaims
liability for any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY LENDER WITH RESPECT TO
THE PLATFORM. No Indemnitee shall have any liability to Borrowers or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) relating to use by any Person of the Platform,
including any unintended recipient, nor for delivery of any information via the
Platform, internet, e-mail, or any other electronic platform or messaging
system.

 

12.3.4.  Non-Conforming Communications. Lender may rely upon any communications
purportedly given by or on behalf of any Borrower even if they were not made in
a manner specified herein, were incomplete or were not confirmed, or if the
terms thereof, as understood by the recipient, varied from a later confirmation.
Each Borrower shall indemnify and hold harmless each Indemnitee from any
liabilities, losses, costs and expenses arising from any electronic or
telephonic communication purportedly given by or on behalf of a Borrower.

 

12.4.      Performance of Borrowers’ Obligations. Lender may, in its Permitted
Discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of Borrowers under any Loan Documents or otherwise
lawfully requested by Lender to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Lender’s Liens in any
Collateral, including any payment of a Royalty, judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All payments, costs, fees and expenses of Lender under this
Section shall be reimbursed by Borrowers, on demand, with interest from the date
incurred until paid in full, at the Default Rate. Any payment made or action
taken by Lender under this Section shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.

 

12.5.       Credit Inquiries. Lender may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
Borrowers.

 

12.6.      Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under applicable law. If any
provision is found to be invalid under applicable law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

-42-



12.7.       Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

 

12.8.      Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Lender has received counterparts bearing the signatures of all
parties hereto. Lender may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by applicable law.

 

12.9.      Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

 

12.10.    No Control; No Fiduciary Responsibility. Nothing in any Loan Document
and no action of Lender pursuant to any Loan Document shall be deemed to
constitute control of Borrowers by Lender, and Lender has no fiduciary, agency
or similar duty of any kind to Borrowers. In connection with all aspects of each
transaction contemplated by any Loan Document, Borrowers acknowledge and agree
that (i) this credit facility and all related services by Lender or its
Affiliates are arm’s-length commercial transactions between Borrowers and such
Person; and (ii) Borrowers are capable of evaluating, and understand and accept,
the terms, risks and conditions of the transactions contemplated by the Loan
Documents.

 

12.11.    Waiver of Confidentiality. Borrowers authorize Lender to discuss
Borrowers’ financial affairs and business operations with any accountants,
auditors, business consultants, or other professional advisors employed by
Borrower, and Borrower authorizes such parties to disclose to Lender such
financial and business information or reports (including management letters)
concerning Borrowers as Lender may request.

 

12.12.    Governing Law.      UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT,
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

 

12.13.    Consent to Forum.

 

12.13.1. Forum.      EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE COURT SITTING IN NEW YORK OR THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND

-43-



UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.3.1. A final
judgment in any proceeding of any such court shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or any other manner
provided by applicable law.

 

12.13.2. Other Jurisdictions. Nothing herein shall limit the right of Lender to
bring proceedings against Borrowers in any other court, nor limit the right of
any party to serve process in any other manner permitted by applicable law.
Nothing in this Agreement shall be deemed to preclude enforcement by Lender of
any judgment or order obtained in any forum or jurisdiction.

 

12.14.    Waivers by Borrowers. To the fullest extent permitted by applicable
law, each Borrower waives (a) the right to trial by jury (which Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents, Obligations or Collateral; (b) presentment, demand, protest,
notice of presentment, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of any commercial paper, accounts, documents,
instruments, chattel paper and guaranties at any time held by Lender on which a
Borrower may in any way be liable, and hereby ratifies anything Lender may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Lender to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto; and (g)
notice of acceptance hereof. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Lender entering into this Agreement and
that Lender is relying upon the foregoing in its dealings with Borrowers. Each
Borrower has reviewed the foregoing waivers and has knowingly and voluntarily
waived its jury trial and other rights. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

 

12.15.     Patriot Act Notice. Lender hereby notifies Borrowers that pursuant to
the Patriot Act, Lender is required to obtain, verify and record information
that identifies Borrowers, including its legal name, address, tax ID number and
other information that will allow Lender to identify it in accordance with the
Patriot Act. Lender will also require information regarding any personal
guarantor and may require information regarding Borrowers’ management and
owners, such as legal name, address, social security number and date of birth.
Borrowers shall, promptly upon request, provide all documentation and other
information as Lender may request from time to time in order to comply with any
obligations under “know your customer,” anti-money laundering or other
requirements of applicable law.

 

12.16.    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

-44-



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

  LENDER:       BANK OF AMERICA, N.A.       By:  /s/ Komal Shah     Name: Komal
Shah     Title: Assistant Vice President   Address:

  One Bryant Park   New York, New York 10036   Attn: Portfolio Manager  
Telecopy:    

 

[Signatures continued on following page]

 

Signature Page to Loan and Security Agreement

 



  BORROWERS:       WIRELESS TELECOM GROUP, INC.       By:  /s/ Michael Kandell  
  Name: Michael Kandell     Title: Chief Financial Officer   Address:

  25 Eastmans Road   Parsippany, NJ 07054   Attn:         Telecopy:    

 

  BOONTON ELECTRONIC CORPORATION       By: /s/ Michael Kandell     Name: Michael
Kandell     Title: Chief Financial Officer   Address:



  25 Eastmans Road   Parsippany, NJ 07054   Attn:         Telecopy:    

 

  MICROLAB/FXR       By: /s/ Michael Kandell     Name: Michael Kandell    
Title: Chief Financial Officer   Address:



  25 Eastmans Road   Parsippany, NJ 07054   Attn:         Telecopy:    

 

Signature Page to Loan and Security Agreement

 



SCHEDULE 8.5

to

Loan and Security Agreement

 

DEPOSIT ACCOUNTS

 

Depository Bank Type of Account Account Number JPMorgan Chase & Co.
270 Park Avenue
New York, NY 10017
+1 212 270 6000 Operating 957083386 JPMorgan Chase & Co.
270 Park Avenue
New York, NY 10017
+1 212 270 6000 Operating 6057004388 JPMorgan Chase & Co.
270 Park Avenue
New York, NY 10017
+1 212 270 6000 Operating 957088620 Morgan Stanley & Co. LLC
1585 Broadway Avenue
New York, NY 10036
+1 212 761 4000 Money Market 427-566297-312

 



SCHEDULE 8.6.1

to

Loan and Security Agreement

 

BUSINESS LOCATIONS

 

1. Each Borrower currently has the following business locations:       Chief
Executive Office:       Wireless Telecom Group, Inc. d/b/a Noise Com, Inc.   25
Eastmans Road   Parsippany, NJ 07054       Boonton Electronics Corp.   25
Eastmans Road   Parsippany, NJ 07054       Microlab/FXR   25 Eastmans Road  
Parsippany, NJ 07054       Other Locations:   Wireless Telecom Group, Inc.  
Lambda Antenas S.L.   C/ Calabozos 13, nave3.   28108 Alcobendas, Madrid     2.
Each Subsidiary currently has the following business locations:       Chief
Executive Office:       Other Locations:       None.     3. In the five years
preceding the Closing Date, Borrower and Subsidiaries have had the following
business locations in addition to those set forth above:       None     4. The
following bailees, warehouseman, similar parties and consignees hold inventory
of a Borrower or Subsidiary:

 



 Name and Address of Party Nature of
Relationship Amount of Inventory Owner of Inventory Lambda Warehouse 3rd party
warehouse $60K Microlab Lambda Antenas S.L.
C/ Calabozos 13, nave3.
28108 Alcobendas,
 Madrid                      

-- 2 --



SCHEDULE 9.1.4

to

Loan and Security Agreement

 

NAMES AND CAPITAL STRUCTURE

 

1.The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Borrower and Subsidiary are as follows:

 

 Name Jurisdiction Number and Class
of Authorized Shares Number and Class
of Issued Shares Wireless Telecom Group, Inc. New Jersey Preferred Stock
2,000,000
Common Stock 75,000,000 0 issued shares
29,769,224 Boonton Electronic Corporation New Jersey 200 200 Microlab/FXR New
Jersey 100,000 no par common stock 46,270        

 

2.The record holders of Equity Interests of each Borrower and Subsidiary are as
follows:

 

Name Class of Stock Number of Shares Record Owner Wireless Telecom Group, Inc.
Preferred Stock
Common Stock 0
18,734,346 See cap table Boonton Electronic Corporation Common Stock 200
Wireless Telecom Group, Inc. Microlab/FXR Common Stock 46,720 Wireless Telecom
Group, Inc.        

 

3. All agreements binding on holders of Equity Interests of Borrower and
Subsidiaries with respect to such interests are as follows:       Stock Option
Plan     4. In the five years preceding the Closing Date, no Borrower or
Subsidiary has acquired any substantial assets from any other Person nor been
the surviving entity in a merger or combination, except:       None.

 



SCHEDULE 9.1.11

to

Loan and Security Agreement

 

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

1.Borrower’s and Subsidiaries’ patents:

 

Patent Owner Status in
Patent Office Federal
Registration No. Publication
 Date Broadband Non-Directional Tap Coupler Wireless Telecom Group, Inc.
Registered 7,026,888 November 11, 2004 Method And Apparatus For Continuous
Processing Of An Electromagnetic Power Measurement Wireless Telecom Group, Inc.
Application
14/295,739     Devices, Systems and Methods for Digitally Transporting Signals
In GNSS Repeater Systems Using CPRI Wireless Telecom Group, Inc. Application
62/444,223    

 

2. Borrower’s and Subsidiaries’ trademarks: None.     3. Borrower’s and
Subsidiaries’ copyrights:    

 Copyright Owner Status in
Copyright Office Federal
Registration No. Registration
 Date Measure by countermeasure: a textbook on anti-eavesdropping Microlab/FXR  
TX0000575359 September 19, 1980                    

 

4. Borrower’s and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions): [None]    

Licensor Description of License Term of License Royalties Payable              
         

 



SCHEDULE 9.1.14

to

Loan and Security Agreement

 

ENVIRONMENTAL MATTERS

 

The New Jersey Department of Environmental Protection (the “NJDEP”) conducted an
investigation in 1982 concerning disposal at a facility previously leased by the
Company’s Boonton Electronic Corporation (“Boonton”) operations. The focus of
the investigation involved certain materials formerly used by Boonton’s
manufacturing operations at that site and the possible effect of such disposal
on the aquifer underlying the property. The disposal practices and the use of
the materials in question were discontinued in 1978. The Company has cooperated
with the NJDEP investigation and has been diligently pursuing the matter in an
attempt to resolve it in accordance with applicable NJDEP operating procedures.
The above referenced activities were conducted by Boonton prior to our
acquisition of that entity in 2000.

 

In 1982, Boonton and the NJDEP agreed upon a plan to correct ground water
contamination at the site, located in the township of Parsippany-Troy Hills,
pursuant to which wells have been installed by Boonton. The plan contemplates
that the wells will be operated and that soil and water samples will be taken
and analyzed until such time that contamination levels are satisfactory to the
NJDEP. In 2014, the Company received approval for a groundwater permit from the
NJDEP to carry out the final Remedial Action Work Plan and report. Under the
final phase of the Remedial Action Work Plan, there will be limited and reduced
monitoring and testing as long as concentrations at the site continue on a
decreasing trend.

The company is subject to on-going remediation costs.

 



SCHEDULE 9.1.15

to

Loan and Security Agreement

 

RESTRICTIVE AGREEMENTS

 

None.

 



SCHEDULE 9.1.16

to

Loan and Security Agreement

 

LITIGATION

 

None.

 



SCHEDULE 9.1.18

to

Loan and Security Agreement

 

PENSION PLAN DISCLOSURES

 

Profit Sharing Plan

 

Incentive Stock Option Plan and related agreement

 

Wireless Telecom Group, Inc. 2000 Stock Option Plan

 

2012 Incentive Compensation Plan of Wireless Telecom Group, Inc. (the “2012
Plan”)

 

Officer Incentive Compensation Plan

 



SCHEDULE 10.2.2

to

Loan and Security Agreement

 

EXISTING LIENS

 

UCC Financing Statement filing number 25689792 naming Wireless Telecom Group,
Inc. as debtor and US Bancorp as secured party.

 

UCC Financing Statement filing number 50564284 naming Wireless Telecom Group,
Inc., d/b/a Boonton Electronics, as debtor and Electro Rent Corporation as
secured party.

 

UCC Financing Statement filing number 50712700 naming Wireless Telecom Group,
Inc. as debtor and PNC Equipment Finance, LLC as secured party.

 

UCC Financing Statement filing number 51414412 naming Wireless Telecom Group,
Inc., d/b/a Noisecom, Inc., as debtor and Electro Rent Corporation as secured
party.

 

UCC Financing Statement filing number 51511412 naming Wireless Telecom Group,
Inc. as debtor and Electro Rent Corporation as secured party.

 

UCC Financing Statement filing number 51962441 naming Wireless Telecom Group,
Inc. as debtor and PNC Equipment Finance, LLC as secured party.

 



SCHEDULE 10.2.14

to

Loan and Security Agreement

 

RESTRICTIVE AGREEMENTS

 

None.

 



SCHEDULE 10.2.17

to

Loan and Security Agreement

 

EXISTING AFFILIATE TRANSACTIONS

 

None.

 